                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 1 of 47



                   1   CABALLERO & GETTLEMAN LAW OFFICE, INC.
                       Elizabeth M. Caballero, SBN 240249
                   2   Jonathan Che Gettleman, SBN 243560
                       223 River Street, Suite D
                   3   Santa Cruz, California 95060
                       TELEPHONE: 831-427-2658
                   4   FACSIMILE: 831-515-5228
                       Cglaw2015@gmail.com
                   5
                       Attorneys for Plaintiffs,
                       Felicia Smith and
                   6
                       Michael Warren-Smith
                   7
                                                       UNITED STATES DISTRICT COURT
                   8
                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA- SAN JOSE DIVISION
                   9
                       TAMARIO SMITH, DECEASED, through              Case No.
              10       his Co-Successors-in-Interest FELICIA
                                                                     COMPLAINT FOR
                       SMITH, individually and MICHAEL               VIOLATION OF CIVIL RIGHTS WITH
              11       WARREN-SMITH, individually,                   PENDANT STATE LAW CLAIMS.
              12                         Plaintiffs,                 1) Violation of Due Process (42 U.S.C.
                                vs.                                  § 1983)
              13
                       COUNTY OF SANTA CRUZ, a municipal             2) Deliberate Indifference to Serious Medical
              14       corporation; JAMES HART, in his               Need (42 U.S.C. §1983)

              15       individual capacity as Sheriff for the        3) Wrongful Death (42 U.S.C. §1983)
                       COUNTY OF SANTA CRUZ; PAUL
              16       RAMOS, in his individual capacity as Chief    4) Right of Association (42 U.S.C. §1983)
                       Deputy of Corrections, MIMI HALL, in her
              17       individual capacity as Director of Health     5) Failure to Properly Train (42 U.S.C. §1983)
                       Services Agency for the COUNTY OF             6) Failure to Properly Supervise and Discipline
              18       SANTA CRUZ; ERIK REIRA, in his                (42 U.S.C. §1983)
              19       individual capacity as Director of
                       Behavioral Health for the COUNTY OF           7) Failure to Properly Investigate (42 U.S.C.
                                                                     §1983)
              20       SANTA CRUZ, Wellpath, LLC, DOES 1-
                       50,                                           8) Monell (42 U.S.C. §1983)
              21
                                         Defendants.                 9) Wrongful Death (CCP §377.60)
              22
                                                                     10) Negligence
              23
                                                                     11) 42 U.S.C. §12132
              24
                                                                     12) 29 U.S.C. §794(a)
              25

              26
                                                                     JURY TRIAL DEMANDED
              27

              28               COMES NOW, Plaintiffs TAMARIO SMITH, Decedent, by and through his co-successors
  LAW OFFICES
223 RIVER STREET
                                                                      1.
     SUITE D
 SANTA CRUZ, CA                                COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 2 of 47



                   1   in interest, FELICIA SMITH and MICHAEL WARREN-SMITH, by and through their attorneys,
                   2   CABALLERO & GETTLEMAN LAW OFFICE, INC, for their Complaint against Defendants, state
                   3
                       as follows:
                   4
                                                                INTRODUCTION
                   5
                              At the time of his death, Tamario Smith was 21 years old. He had been incarcerated at the
                   6

                   7   Santa Cruz County Jail from February 3, 2020, until his untimely death on Mother’s Day, May 10,

                   8   2020. Tamario’s on again/off again boyfriend alleged that on November 30, 2019, they had gotten

                   9   into an argument that ended with Tamario punching him on the bicep, resulting in a small bruise.
              10
                       Tamario had two prior misdemeanor domestic violence convictions with the same partner that had
              11
                       resulted in protective orders. In response to this allegation, on December 10, 2019, the Santa Cruz
              12
                       District Attorney’s office charged Tamario with violating Penal Code §273.5, as a felony, two
              13
                       counts of violating Penal Code §166(c)(1), violation of a protective order and one count of violating
              14

              15       Penal Code §143(e)(1), domestic battery. (Exhibit A, p. 1-3, Criminal Case 19CR07460.)

              16              Tamario was initially granted supervised release; however, on February 3, 2020, after failing
              17       to appear for court on two occasions, the Santa Cruz Superior Court remanded Tamario to the Santa
              18
                       Cruz County Jail based on pre-trial services’ recommendation. (Exhibit A, p.4) On February 14,
              19
                       2020, his public defender requested the Superior Court to appoint a psychologist, Dr. Katz, to
              20
                       evaluate Tamario pursuant to California Evidence Code §730 in order to determine if Tamario
              21
                       suffered from a psychiatric illness and to assist the court in recommending a course of treatment.
              22

              23       (Exhibit A, p. 5-6) On February 27, 2020, Dr. Katz issued his EC §730 report detailing his in

              24       custody evaluation of Tamario and his psychiatric history as a diagnosed Schizophrenic in both
              25       psychiatric facilities as well as at the jail. Dr. Katz also concluded that Tamario suffered from
              26
                       Schizophrenia with a “severe” level of psychosis. Dr. Katz noted in his report that Tamario
              27
                       acknowledged hearing voices that were, “good-bad, bad-good, counseling.” Tamario told Dr. Katz
              28
  LAW OFFICES
223 RIVER STREET
                                                                         2.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                              Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 3 of 47



                   1   that the voices were telling him what to do and that he could hear the voices, “every second, every
                   2   hour, every minute.’ Dr. Katz observed that Tamario exhibited many symptoms of Schizophrenia
                   3
                       such as hallucinations, disorganized thinking and incoherent speech.               Tamario’s defense attorney
                   4
                       declared a doubt about his competency to stand trial and the Superior Court suspended criminal
                   5
                       proceedings pursuant to California Penal Code §1368. (Exhibit A, p.7) The Superior Court then
                   6

                   7   appointed Dr. Katz to evaluate Tamario and determine his competency to stand trial pursuant to PC

                   8   §1368. (Id.) The court ordered return on Dr. Katz’s report for March 26, 2020. (Exhibit A, p. 8-9.)

                   9           Dr. Katz’s report pursuant to PC §1368 noted that in addition to determining competency, the
              10
                       purpose of the report was to determine whether Tamario had the capacity to make decisions
              11
                       regarding administration of antipsychotic medication. As detailed in his report, Dr. Katz again
              12
                       observed that Tamario acknowledged suffering from auditory hallucinations and observed Tamario
              13
                       respond to internal stimuli. During this interview, Tamario “passed” on many questions and could
              14

              15       not articulate any understanding of the proceedings against him. Tamario had no insight into his

              16       psychosis and could not explain whether the medication was working. Dr. Katz observed that
              17       Tamario had poor insight, judgement and “grossly impaired” reasoning.
              18
                               Dr. Katz’s report made two conclusions: 1) That Tamario was mentally incompetent to stand
              19
                       trial; and 2) Tamario lacked capacity to make well-reasoned medical decisions thus, requiring the
              20
                       administration of antipsychotic medication as there were no other means available to address his
              21
                       psychosis.
              22

              23               On March 26, 2020, the Superior Court found Tamario mentally incompetent to stand trial

              24       pursuant to PC §1367.01(a)(1) and issued an order for Tamario’s evaluation. (Exhibit A, p. 10-12.)
              25       Pursuant to PC §1372(a), the court ordered that on April 9, 2020, CONREP’s 1 contractor, Harper
              26

              27       1
                        CONREP is the California state agency tasked with determining if Tamario was to be placed in a mental health hospital
                       or released after he had been declared incompetent to stand trial. Plaintiffs intend to amend CONREP in as defendants
              28       after the ongoing California Torts Claims Process has been exhausted.
  LAW OFFICES
223 RIVER STREET
                                                                                3.
     SUITE D
 SANTA CRUZ, CA                               COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 4 of 47



                   1   Medical Group, would report and recommend whether Tamario should be required to undergo
                   2   outpatient treatment or be committed to a state hospital or some other mental health facility. (Id.)
                   3
                       CONREP/Harper Medical Group failed to timely submit the April 9, 2020 report. (Exhibit A, p. 13.)
                   4
                       Tamario was not present in court, either personally or through remote video for this proceeding and
                   5
                       was held in the “tombs,” a tunnel system between the Courthouse and the jail. (Id.) On April 9,
                   6

                   7   2020, the Court simply noted a new due date CONREP/Harper Medical Group’s report for April 22,

                   8   2020. (Id.) On April 23, 2020, Tamario was not present in court either in person or through remote

                   9   video feed. (Exhibit A, p. 14.) The court noted again that CONREP/Harper Medical Groups failed
              10
                       to file its report and directed the clerk of the court to contact CONREP. (Exhibit A, p. 14.) The
              11
                       court set a future court date for receipt of CONREP/Harper Medical Group’s report and future court
              12
                       date for May 7, 2020. (Id.) CONREP/Harper Medical Group again failed to appear and the report
              13
                       again was not forthcoming, because they, now for the third time, failed to ever even evaluate
              14

              15       Tamario. (Exhibit A, p. 15.)

              16              On May 10, 2020, Tamario, was found lying on cell room floor unresponsive. (Exhibit B,
              17       Autopsy Report.) Dr. Fiore, Forensic Pathologist for the Santa Cruz Sheriff-Coroner, responded to
              18
                       the cell and found Tamario dead after jail personnel attempted to revive him unsuccessfully. Dr.
              19
                       Fiore observed that Tamario was lying supine on the floor in a large pool of watery, odorless fluid
              20
                       with vomit around his face. Tamario Smith’s shirt and both the front and back of his pants were
              21
                       covered in a clear liquid. The cell toilet contained watery yellow-green fluid. An empty orange cup
              22

              23       was found in the sink. A bottle of white soap solution and a white container with a lid containing a

              24       white soap solution were found on Tamario’s cell desk.
              25              Dr. Fiore conducted an autopsy and had Tamario’s urine tested and determined that it was
              26
                       hyper-diluted and that his sodium level was critically low. A SARS-CoV-2 antigen test was also
              27
                       taken, with negative results. Dr. Fiore ruled that Tamario died of sudden cardiac arrest caused by an
              28
  LAW OFFICES
223 RIVER STREET
                                                                         4.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                                Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 5 of 47



                   1   electrolyte imbalance due to excessive consumption of water. Dr. Fiore reviewed video from
                   2   Tamario’s unit on the day that he died. Dr. Fiore noted that Tamario appeared to be responding to
                   3
                       “internal stimuli.” Dr. Fiore observed that Tamario filled up a bottle with pink cleaning fluid from
                   4
                       the jail unit’s mop bucket. She observed Tamario fill up a white drinking cup four times and
                   5
                       drinking from a white cup that he brought out from his cell. Dr. Fiore did not know how much he
                   6

                   7   had consumed prior to that. Dr. Fiore observed that there was watery yellow-green fluid in the toilet

                   8   believed to be emesis. On his desk was a bottle and a container of “white soap solution.” On the

                   9   floor near the door were Ziploc baggies filled with a similar white soap solution and a bottle of pink
              10
                       fluid. Dr. Fiore spoke with other inmates in Tamario’s unit.
              11
                                 Dr. Fiore also reviewed statements by other inmates housed in the same unit as Tamario. An
              12
                       unidentified witness stated that Tamario had made statements several days before his death that he
              13
                       was considering drinking cleaning fluid to “clean out his stomach.” This unidentified inmate
              14

              15       advised Tamario to not drink cleaning fluid. Other unidentified witnesses observed Tamario

              16       drinking a lot of coffee and was shaky on the day of his death, causing him to drop his cup on the
              17       patio.
              18
                                 Dr. Fiore noted that Tamario had a well-documented psychiatric and medical history
              19
                       beginning in October 2018. Dr. Fiore noted that Tamario was a diagnosed schizophrenic that the
              20
                       Santa Cruz Superior Court had determined on March 26, 2020, to be mentally incompetent to stand
              21
                       trial due to his Schizophrenia and noted that his psychosis was “severe.” Tamario had persistent
              22

              23       auditory Hallucinations and was observed responding to internal stimuli. While at the Santa Cruz

              24       County Main Jail, Tamario was prescribed olanzapine, risperidone, and trazodone. Dr. Fiore noted
              25       in her autopsy report that Tamario also suffered from Rhabdomyolysis with acute kidney injury as of
              26
                       October 2018. Rhabdomyolysis is considered a serious syndrome where the kidneys are unable to
              27
                       remove waste and concentrated urine that can result in kidney failure and death.
              28
  LAW OFFICES
223 RIVER STREET
                                                                         5.
     SUITE D
 SANTA CRUZ, CA                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 6 of 47



                   1          Psychogenic polydipsia is a condition of excessive water intake commonly observed in
                   2   patients with psychiatric disorders, especially those who suffer from schizophrenia. Psychogenic
                   3
                       polydipsia can result in hyponatremia, a lower level of sodium in the bloodstream, and death.
                   4
                                   Dr. Fiori reviewed some of Tamario’s medical documents and noted that he had two
                   5
                       medical calls in close proximity to his death, one on April 21, 2020, for a headache and the other for
                   6

                   7   a transient neurological deficit in his right upper extremity on April 28, 2020. At the April 21, 2020,

                   8   medical call, Defendants gave Tamario ibuprofen, Gatorade and advised him to drink at least 5 cups

                   9   of water a day. On the April 28, 2020, during the morning medication rounds, Defendants
              10
                       WELLPATH/CFMG LVN observed that Tamario had motor deficit of his upper right extremity.
              11
                       These are all common symptoms of over-hydration. No action was taken other than to encourage
              12
                       Tamario to drink even more fluids.
              13
                              An autopsy revealed that Tamario had a dilated heart with a pericardial effusion, pulmonary
              14

              15       edema and agonal aspiration of gastric emesis. According to the autopsy report and death certificate,

              16       Dr. Fiore determined that Tamario died of sudden cardiac arrest due to electrolyte imbalance
              17       associated with excessive consumption of water and coffee. However, of note, the Sheriff-Coroner
              18
                       never tested the contents of Tamario’s stomach nor did they test the fluid they found in the toilet.
              19
                       The Sheriff-Coroner failed to note the significant of Tamario’s particularly heavy fluid-saturated
              20
                       lungs, namely, that Tamario likely asphyxiated in the prone position from his own vomit.
              21
                              On May 14, 2020, the court dismissed the case against Tamario due to him being deceased.
              22

              23       (Exhibit A, p. 15.)

              24
                                                                  JURISDICTION
              25
                              1.       This is a civil rights wrongful death/survival action arising under 42 U.S.C. §§ 1983
              26
                       and 1988, and the Fourth and Fourteenth Amendments to the United States Constitution, and the laws
              27
                       and Constitution of the State of California. This action arises under Title 42 of the United States Code,
              28
  LAW OFFICES
223 RIVER STREET
                                                                         6.
     SUITE D
 SANTA CRUZ, CA                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 7 of 47



                   1
                       sections 1983 and 1988. Jurisdiction is conferred upon this Court by 28 U.S.C §§ 1331 and 1343 and
                   2
                       42 U.S.C. Section 12188(a). Plaintiff further invokes the supplemental jurisdiction of this Court
                   3
                       pursuant to 28 U.S.C. §1367, to hear and decide claims arising under state law. The amount in
                   4
                       controversy herein, excluding interest and costs, exceeds the minimum jurisdictional limit of this
                   5
                       Court.
                   6
                                2.     A substantial part of the events and/or omissions complained of herein occurred in the
                   7
                       County of Santa Cruz, California, and this action is properly assigned to San Jose Division of the
                   8
                       United States District Court for the Northern District of California pursuant to 28 U.S.C. section
                   9
                       1391(b). This Court has jurisdiction to grant the declaratory relief requested pursuant to 28 U.S.C.
              10
                       §2201 and Federal Rules of Civil Procedure, Rule 57.
              11
                                3.     A proper and timely tort claim was presented to the COUNTY OF SANTA CRUZ on
              12
                       behalf of Plaintiffs and Decedent, pursuant to Government Code §910 et seq., on May 27, 2020, and
              13
                       amended on September 21, 2020, which was denied by letter and Notice of Rejection on July 30,
              14
                       2020. This action was thereafter filed within all applicable statutes of limitation.
              15
                                4. Plaintiffs provided notice of intent to sue under California’s Code of Civil procedure
              16
                       section 364 subdivision (a), part of MICRA to the following medical professionals on the following
              17
                       corresponding dates: Wellpath, LLC/California Forensic Medical Group, on June 30, 2020.
              18
                                5. Plaintiffs also presented a tort claim to CONREP on behalf of Plaintiffs and Decedent,
              19
                       pursuant to Government Code §910 et seq., on December 28, 2020. Plaintiff’s will amend this
              20
                       complaint to name CONREP as a defendant once that same Torts Claims Process is complete. For
              21
                       the purposes of this initial complaint, CONREP will be designated Doe 1.
              22
                                6. Plaintiffs provided notice of intent to sue under California’s Code of Civil procedure
              23
                       section 364 subdivision (a), part of MICRA to the following medical professionals on the following
              24
                       corresponding dates: Harper Medical Group, on December 22, 2020. Plaintiff’s will amend this
              25
                       complaint to name Harper Medical Group as a defendant once the notice period under MICRA has
              26
                       expired. For the purposes of this initial complaint, Harper Medical Group will be designated Doe 2.
              27

              28
  LAW OFFICES
223 RIVER STREET
                                                                          7.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 8 of 47



                   1
                                                                      PARTIES
                   2
                              7.      Plaintiff FELICIA SMITH is and was at all times herein mentioned the mother of
                   3
                       Decedent TAMARIO SMITH and a resident of the State of California. Plaintiff FELICIA SMITH,
                   4
                       brings these claims individually for the wrongful death and violation of her personal rights, and as co-
                   5
                       successor in interest to Decedent TAMARIO SMITH pursuant to California Code of Civil Procedure
                   6
                       §§377.10 et seq. She brings these claims under California state and federal law.
                   7
                              8. Plaintiff MICHAEL WARREN-SMITH is and was at all times herein mentioned the father
                   8
                       of Decedent TAMARIO SMITH and at all times relevant to this lawsuit was a resident of the State of
                   9
                       California. Plaintiff, MICHAEL WARREN-SMITH brings these claims individually for the wrongful
              10
                       death and violation of his personal rights, and as co-successor-in-interest to Decedent TAMARIO
              11
                       SMITH pursuant to California Code of Civil Procedure §§377.10 et seq. He brings these claims under
              12
                       California state and federal law.
              13
                              9.      Plaintiffs FELICIA SMITH and MICHAEL WARREN-SMITH bring these claims
              14
                       pursuant to California Code of Civil Procedure §§377.20 et seq., which provides for survival actions.
              15
                       All Plaintiffs also bring claims pursuant to California Code of Civil Procedure §§377.60, et seq., for
              16
                       wrongful death. All Plaintiffs also bring claims for violations of their personal federal constitutional
              17
                       rights to familial association. All Plaintiffs bring their claims individually, and Plaintiffs FELICIA
              18
                       SMITH and MICHAEL WARREN-SMITH also bring claims on behalf of Decedent TAMARIO
              19
                       SMITH, on the basis of 42 U.S.C. §§ 1983 and 1988, the United States Constitution, federal and state
              20
                       civil rights law, and California law. Plaintiffs also bring these claims as Private Attorneys General, to
              21
                       vindicate not only their rights, but others’ civil rights of great importance.
              22
                              10.     Defendant COUNTY OF SANTA CRUZ (“COUNTY”) is a municipal corporation,
              23
                       duly organized and existing under the laws of the State of California and is the employer of the
              24
                       individual COUNTY defendants, as well as certain DOE DEFENDANTS. Defendant COUNTY
              25
                       operates and is responsible for the actions, omissions, policies, procedures, practices and customs of
              26
                       its various agents and agencies, including the Santa Cruz County Sheriff’s Department (“Sheriff’s
              27
                       Office”) and the Santa Cruz County Jail (“Jail”), and their agents and employees.
              28
  LAW OFFICES
223 RIVER STREET
                                                                          8.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 9 of 47



                   1
                              11.     Defendant, Sheriff JAMES HART (“HART”), and at all times mentioned herein was
                   2
                       employed by Defendant COUNTY as Sheriff for the COUNTY and was acting within the course and
                   3
                       scope of that employment at such times. He is being sued in his individual capacity as Sheriff for the
                   4
                       COUNTY OF SANTA CRUZ. At all material times, Defendant HART was responsible for the hiring,
                   5
                       screening, training, retention, supervision, discipline, counseling, and control of all Santa Cruz County
                   6
                       Sheriff’s Department custodial employees and/or agents, medical staff and Doe Defendants.
                   7
                              12. At all relevant times to this complaint, Defendant HART was the final policy making
                   8
                       official for the COUNTY OF SANTA CRUZ Sheriff’s Office and Santa Cruz County Jail, and he was
                   9
                       responsible for the promulgation of the policies and procedures and alliance of the practices/customs
              10
                       pursuant to which the acts of the Sheriff’s Department alleged herein were committed, as well as the
              11
                       supervision and control of officers who are or were employed by the Sheriff’s, who are under his
              12
                       command and/or who report to him, including the Defendants to be named.
              13
                              13. Defendant, Chief Deputy Sheriff of Corrections PAUL RAMOS (“RAMOS”), and at all
              14
                       times mentioned herein, was employed by Defendant COUNTY as Chief Deputy of Corrections,
              15
                       including the Santa Cruz County Main Jail (“Jail”), and was at all times acting within the course and
              16
                       scope of that employment at such times. He is being sued in his individual capacity as Chief Deputy
              17
                       Sheriff of Corrections for the COUNTY. At all material times, Defendant RAMOS was a policy
              18
                       making official for the COUNTY OF SANTA CRUZ Sheriff’s Department and the Main Jail, and on
              19
                       information and belief, Defendant Sheriff HART had delegated to Defendant RAMOS the power and
              20
                       authority to oversee the day-to-day supervisions, training, policies and procedures in place at the Jail.
              21
                              14. Defendant, MIMI HALL (“HALL”), and at all times mentioned herein, was employed by
              22
                       Defendant COUNTY as Director of Santa Cruz County Health Services Agency, including County
              23
                       Mental/Behavioral Health, an agency that provides mental health treatment to Santa Cruz County Jail
              24
                       inmates, and was acting within the course and scope of that employment at such times. She is being
              25
                       sued in her individual capacity as Director of Santa Cruz County Health Services Agency for the
              26
                       COUNTY. At all material times, Defendant HALL was a policy making official for the COUNTY
              27
                       OF SANTA CRUZ Health Services Agency, including County Mental Health at the Santa Cruz
              28
  LAW OFFICES
223 RIVER STREET
                                                                         9.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 10 of 47



                   1
                       County Jail.
                   2
                              15. Defendant, ERIK REIRA (“REIRA”), and at all times mentioned herein, was employed
                   3
                       by Defendant COUNTY as Director of Santa Cruz County Behavioral/Mental Health Services
                   4
                       Agency, a County agency under the Santa Cruz County Health Services Agency, that provides mental
                   5
                       health treatment to inmates at the Santa Cruz County Jail, and was acting within the course and scope
                   6
                       of that employment at such times. He is being sued in his individual capacity as Director of Santa
                   7
                       Cruz County Mental/Behavioral Health at the Santa Cruz County Jail.           At all material times,
                   8
                       Defendant REIRA was a policy making official for the COUNTY OF SANTA CRUZ
                   9
                       Mental/Behavioral Health Department which provides services to inmates at the Main Jail, and on
              10
                       information and belief, Defendant HALL had delegated to Defendant REIRA the power and authority
              11
                       to oversee the day-to-day supervisions, training, policies and procedures in place at County
              12
                       Mental/Behavioral Health which services inmates at the Santa Cruz County Jail.
              13
                              16. The COUNTY is a public entity and is sued under Title 42 U.S.C. §§ 1983 and 1988 for
              14
                       violations of the Fourth and Fourteenth Amendments of the United States Constitution, California
              15
                       state law, the California Tort Claims Act, and the Government Code for the acts and omissions of
              16
                       COUNTY OF SANTA CRUZ (including Sheriff’s Office and the jail), and DOES 3-30,
              17
                       (Collectively referred to herein as “DEFENDANTS”) and each of them, who at the time they caused
              18
                       Plaintiffs’ injuries and damages were duly appointed, qualified and acting officers, employees,
              19
                       and/or agents of COUNTY acting within the course and scope of their employment and/or agency.
              20
                       In engaging in the conduct described herein, DEFENDANTS, inclusive, exceeded the authority
              21
                       vested in them as public employees under the United States and California Constitutions and as
              22
                       Sheriff Deputies employed by Defendant COUNTY.
              23
                              17.     Plaintiffs are informed and believe and thereon allege that each DOE Defendant 3-25
              24
                       so named, at all material times, was employed by Defendant COUNTY (including Sheriff’s Office,
              25
                       the Santa Cruz County Jail and medical personnel and agents of Defendant County of Santa Cruz,
              26
                       including but not limited the Health Services Agency for the County of Santa Cruz) at the time of the
              27
                       conduct alleged herein. Plaintiff alleges that the conduct of each defendant deprived TAMARIO
              28
  LAW OFFICES
223 RIVER STREET
                                                                       10.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 11 of 47



                   1
                       SMITH of his constitutional rights to life, his constitutional right to adequate safety, as well as
                   2
                       custodial care and supervision, and caused TAMARIO SMITH to suffer grievous harm and physical
                   3
                       injuries prior to his death, and ultimately caused his death while he was in the custody of Defendants.
                   4
                              18.     DOE Defendants were responsible for assigning TAMARIO SMITH with appropriate
                   5
                       observation. In doing the acts or omissions hereinafter described, certain DOE Defendants 3-30 acted
                   6
                       within the course and scope of their employment with Defendant COUNTY of SANTA CRUZ and
                   7
                       acted under color of state law. The DOE Defendants were either Correctional Officers, jail staff,
                   8
                       Sheriff’s Deputies, Sergeants, Captains, Lieutenants, or other Peace Officers, and/or civilian
                   9
                       employees and/or agents who were responsible for the care, housing, observation, medical needs and
              10
                       safety of inmates, including TAMARIO SMITH.
              11
                              19.     Plaintiffs are ignorant of the complete true names and capacities of Defendant DOES
              12
                       3 through 30, inclusive, and, therefore, sue these defendants by such fictitious names. Plaintiffs will
              13
                       amend this Complaint to show said Defendants’ true names and capacities when the same have been
              14
                       ascertained. Plaintiffs are informed, believe, and thereon allege that all Defendants sued herein as
              15
                       DOES 3-30 were are in some manner responsible for the acts, omissions, and injuries alleged herein.
              16
                              20.     The Santa Cruz Main Jail is owned and operated by County of Santa Cruz and staffed
              17
                       by County of Santa Cruz Sheriff’s deputies.
              18
                              21.     Plaintiffs allege, on information and belief, that each of the Defendants sued herein was
              19
                       wrongfully, deliberately indifferent, unreasonably, negligently, and/or otherwise responsible in some
              20
                       manner for the events and happenings as hereinafter described, and proximately caused injuries and
              21
                       damages to Plaintiff and/or Decedent. Further, one or more DOE Defendants 21-30 was at all material
              22
                       times responsible for the hiring, training, supervision, and discipline of other defendants, including
              23
                       both the individually named and DOE Defendants.
              24
                              22.     Plaintiffs allege, on information and belief, that each of the Defendants was at all
              25
                       material times an agent, servant, employee, partner, joint venture, co-conspirator, and/or alter ego of
              26
                       the remaining Defendants, and in doing the things hereinafter alleged, was acting within the course
              27
                       and scope of that relationship. Each of the Defendants caused and is responsible for the unlawful
              28
  LAW OFFICES
223 RIVER STREET
                                                                        11.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 12 of 47



                   1
                       conduct and resulting harm by, inter alia, personally participating in the conduct, or acting jointly
                   2
                       and in concert with others who did so, by authorizing, acquiescing, condoning, acting, omitting or
                   3
                       failing to take action to prevent the unlawful conduct, by promulgating or failing to promulgate
                   4
                       policies and procedures pursuant to which the unlawful conduct occurred, by failing and refusing to
                   5
                       initiate and maintain proper and adequate policies, procedures and protocols, and by ratifying and
                   6
                       condoning the unlawful conduct performed by agents and officers, deputies, medical providers and
                   7
                       employees under their direction and control. Plaintiff further allege, on information and belief, that
                   8
                       each of the Defendants herein gave consent, aid, and assistance to each of the remaining Defendants,
                   9
                       and ratified and/or authorized the acts or omissions of each Defendant as alleged herein, except as
              10
                       may hereinafter be otherwise, specifically alleged. At all material times, each Defendant was an
              11
                       integral participant, jointly and fundamentally engaged in constitutionally violative, unlawful, and/or
              12
                       tortious activity, resulting in the deprivation of Plaintiffs’ and Decedent’s’ constitutional rights and
              13
                       other actionable harm.
              14
                              23.     The acts and omissions of all individual Defendants, were at all times pursuant to the
              15
                       actual customs, policies, practices, and/or procedures of the COUNTY OF SANTA CRUZ.
              16
                              24.     At all material times, each Defendant acted under color of the laws, statutes,
              17
                       ordinances, and regulations of the State of California.
              18
                              25.      At all times relevant to this complaint, Defendant Wellpath, LLC (“Wellpath”) is
              19
                       Delaware corporation with its principle place of business located in Nashville, TN as well as San
              20
                       Diego, CA. Defendant Wellpath is a vendor of the County and provides, under written contract,
              21
                       medical services to inmates incarcerated in Santa Cruz County detention facilities. Defendant
              22
                       Wellpath, in a memorandum of understanding, agreed to work together with Defendant County’s
              23
                       Health Services Agency, Mental Health, and Defendant County Sheriff’s Department to
              24
                       cooperatively determine and provide appropriate levels of care and treatment for all mentally
              25
                       disordered persons who are incarcerated at the County Jail; to include sharing, cross-referencing, and
              26
                       annual review of policy and procedures.
              27
                              26. At all relevant time to this complaint, California Forensic Medical Group (“CFMG”) is a
              28
  LAW OFFICES
223 RIVER STREET
                                                                         12.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                               Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 13 of 47



                   1
                       California Corporation with its principle place of business in San Diego, CA. Defendant CFMG was
                   2
                       purchased by Defendant Wellpath in 2018. Defendant CFMG is a vendor of the County and
                   3
                       provides, under written contract, medical services to inmates incarcerated in Santa Cruz County
                   4
                       detention facilities. Defendant CFMG, in a memorandum of understanding, agreed to work together
                   5
                       with Defendant County’s Health Services Agency, Mental Health, and Defendant County Sheriff’s
                   6
                       Department to cooperatively determine and provide appropriate levels of care and treatment for all
                   7
                       mentally disordered persons who are incarcerated at the County Jail; to include sharing, cross-
                   8
                       referencing, and annual review of policy and procedures.
                   9
                                                            GENERAL ALLEGATIONS
              10
                                27. Plaintiffs reallege all prior paragraphs of this complaint and incorporate the same herein.
              11
                                28. In February 2020, Tamario Smith was a pre-trial detainee at the Santa Cruz County Main
              12
                       Jail.
              13
                                29. While awaiting trial for violations of Penal Code section 273.5 and Penal Code section
              14
                       166, his criminal defense attorney expressed a doubt that Tamario Smith had the mental capacity to
              15
                       participate in his own defense.
              16
                                30. On February 14, 2020, the Superior Court of Santa Cruz appointed Dr. Katz to conduct a
              17
                       psychological evaluation of Tamario Smith pursuant to Evidence Code section 730. (Exhibit A, p.5-
              18
                       6.) Dr. Katz detailed in his report that Mr. Smith had a history of Schizophrenia and that he was
              19
                       presently suffering a severe psychosis including auditory hallucinations that commanded him.
              20
                                31. In light of Dr. Katz’s evaluation, on March 10, 2020, Tamario Smith’s defense attorney
              21
                       declared a doubt and the Superior Court suspended criminal proceedings pursuant to California Penal
              22
                       Code §1368. (Exhibit A, p 7-10.) The Superior Court again appointed Dr. Katz to evaluate Tamario
              23
                       Smith and determine his competency pursuant to PC §1368. (Id.) The court ordered return on Dr.
              24
                       Katz’s report for March 26, 2020. (Id.)
              25
                                32. On March 16, 2020, Dr. Katz’ evaluation was filed. It again documented that Tamario
              26
                       Smith suffered from a severe schizophrenic psychosis. Dr. Katz concluded that Mr. Smith was
              27
                       incompetent to stand trial and lacked capacity to make well-reasoned decisions regarding his mental
              28
  LAW OFFICES
223 RIVER STREET
                                                                         13.
     SUITE D
 SANTA CRUZ, CA                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                               Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 14 of 47



                   1
                       health and because he failed to take his medication, he should be administered anti-psychotic
                   2
                       medication
                   3
                                33. On March 26, 2020, the Superior Court found Tamario Smith mentally incompetent to
                   4
                       stand trial pursuant to PC §1367.01(a)(1) and issued an order for Tamario Smith’s evaluation.
                   5
                       Pursuant to PC §1372(a), the court ordered that on April 9, 2020, DOE 1, CONREP’s, contractor,
                   6
                       DOE 2, Harper Medical Group, would report and recommend whether Tamario should be required to
                   7
                       undergo outpatient treatment or be committed to a state hospital or some other mental health facility.
                   8
                       (Exhibit A, p.10-12.)
                   9
                                34. The Superior Court continued the matter on April 9, 2020, April 23, 2020, and May 7,
              10
                       2020, for receipt of CONREP’s report. (Exhibit A, p.13-15.) CONREP never evaluated Mr. Smith
              11
                       in accordance with the Superior Court order and failed to provide critical information whether Tamario
              12
                       Smith should be released from custody or committed to a state hospital for restoration of competency.
              13
                       (Id.)
              14
                                35. Upon information and belief, Defendants Wellpath, CFMG and Santa Cruz Behavior did
              15
                       not provide sufficient information regarding the psychogenic nature of Tamario Smith’s polydipsia or
              16
                       the potentially fatal consequences of failing to properly monitor Tamario Smith’s water intake.
              17
                                36. Upon information and belief, Defendants Wellpath, CFMG and Santa Cruz County
              18
                       Defendants did not adequately medicate or provide sufficient psychotropic medication to Tamario
              19
                       Smith.
              20
                                37.   Upon information and belief, Defendants Wellpath, CFMG and Santa Cruz County
              21
                       Defendants had information that Tamario Smith suffered from a serious kidney disorder,
              22
                       Rhabdomyolysis and was a diagnosed schizophrenic.
              23
                                38.   On information and belief, on April 21, 2020, medical personnel from Defendants
              24
                       Wellpath, CFMG and Santa Cruz County treated Tamario Smith for dehydration when in fact he was
              25
                       hydrated and recommended that he consume more water, despite his diagnosis of Rhabdomyolysis
              26
                       and Schizophrenia.
              27
                                39. On information and belief, on April 28, 2020, Defendants WELLPATH/CFMG observed
              28
  LAW OFFICES
223 RIVER STREET
                                                                       14.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                               Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 15 of 47



                   1
                       that Tamario Smith had transient weakness in his right arm, a symptom of hyponatremia and/or
                   2
                       Rhabdomyolysis. Despite this, Defendants Wellpath, CFMG and Santa Cruz County Defendants did
                   3
                       nothing to treat Tamario’s symptoms and underlying condition.
                   4
                                40. Per the California Department of Justice and the California Board of State and Community
                   5
                       Corrections, the Santa Cruz County Jail’s suffers a 6.1% death rate per 100,000 bookings. In addition,
                   6
                       the Grand Jury found that between the years 2012-2016, the Santa Cruz County Jail suffered a death
                   7
                       rate of twice the number of expected deaths. (Exhibit C, Another Death in Jail, Grand Jury Report.)
                   8
                                41. Santa Cruz County officials, including Defendant Sheriff HART, were aware of numerous
                   9
                       systemic problems resulting in preventable deaths in the jails, but took no action to prevent further
              10
                       Constitutional violations. (Id.)
              11
                                42. At the time of Tamario Smith’s death, there had been a long-standing custom and practice
              12
                       of improper and inadequate investigations, cover-up of misconduct; and failure to discipline and train
              13
                       deputies and medical staff. The Santa Cruz County Grand Jury convenes annually to conduct oversight
              14
                       of the County Jail and issues findings and recommendations. Year after year, the Grand Jury reports
              15
                       the same issues plague the jail such as constant overcrowding, staff shortages, mandatory overtime,
              16
                       low correction officer morale, failure to properly supervise inmates suffering from medical and mental
              17
                       health issues, a need to increase reporting and documentation by the Crisis Intervention Team (“CIT”)
              18
                       in order to more quickly identify inmates in mental distress (CIT provides mental health services to
              19
                       the inmates under the Santa Cruz County Health Services Agency). And yet, despite the Grand Jury’s
              20
                       meticulous and regular documentation and findings, their recommendations are largely ignored by
              21
                       Defendants. (Exhibits C-L, Grand Jury Reports.)
              22
                                43. Between August 2012 and December 2015 there were seven deaths in the Santa Cruz Main
              23
                       Jail.    (Exhibit D, Five Deaths in Custody, Grand Jury Reports.) In August 2012, inmate Chrissy
              24
                       Sanders was arrested for petty theft and a probation violation. Sanders, who jail staff knew was
              25
                       detoxing off of opioids, complained of chest pain and was sent to Dominican Hospital for an x-ray
              26
                       and was medically cleared. After Sanders returned to the jail, Dominican Hospital revised its
              27
                       assessment of Sanders’ lung x-ray and noted in its computer system that Sanders warranted “close
              28
  LAW OFFICES
223 RIVER STREET
                                                                        15.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 16 of 47



                   1
                       follow-up.” The Santa Cruz County Jail had access to Dominican Hospital’s electronic records
                   2
                       program. Sanders continued to complain of chest pain. Five days later, Sanders experienced a seizure,
                   3
                       had trouble breathing and requested to go back to the hospital. Santa Cruz County Jail staff refused
                   4
                       her request after consulting with a jail doctor. After seven days of complaining of chest pain,
                   5
                       requesting medication and being refused medication by jail staff, Sanders was found by her cellmate
                   6
                       not breathing. Sanders’ died from both of her lungs collapsing due to untreated pulmonary abscesses.
                   7
                       The Santa Cruz County Grand Jury investigated her death and determined that jail corrections officers
                   8
                       ignored Sanders’ clear health warnings and failed to utilize their shared medical records system to see
                   9
                       the updated information from Dominican Hospital noting “close follow-up.” The Grand Jury also
              10
                       found that County Defendants’ failure to properly staff Ms. Sanders’ unit lead to Defendants’ inability
              11
                       to adequately observe her clearly deteriorating condition. The Grand Jury also found that County
              12
                       Defendants failed to coordinate with Dominican Hospital which resulted in County Defendants
              13
                       incorrectly diagnosing and treating Ms. Sanders. The Grand Jury determined that medical personnel
              14
                       at the jail never looked at Ms. Sanders’ Dominican Hospital records despite its ability to do so and
              15
                       especially where those records were updated to indicate a higher level of care for Ms. Sanders. In its
              16
                       report, the Grand Jury found that the Santa Cruz County Jail “did not follow accepted standards of
              17
                       care in treating an inmate with complications arising from intravenous opiate abuse.” (Id.)
              18
                              44. In November 2012, Santa Cruz County Jail inmate Brant Monnett died of an unintentional
              19
                       overdose. (Id.) After being booked for possession of narcotics and resisting arrest, Mr. Monnett told
              20
                       jail staff that he would be detoxing from methadone and opioids. For the next twelve hours, jail staff
              21
                       noted that Mr. Monnett’s speech was slurred, confused, his eyes were half-closed and he had difficulty
              22
                       walking. After less than 24 hours in custody, Mr. Monnett was found dead. Ultimately, the Grand
              23
                       Jury concluded that Jail staff failed to place Mr. Monnett in a sobering cell or other well supervised
              24
                       medical unit despite knowing that Mr. Monnett would be detoxing from opioids. The Grand Jury
              25
                       concluded that CFMG had inadequate oversight and treatment of inmates in the medical unit. (Id.)
              26
                              45. In January 2013, Bradley Drehere was arrested for criminal threats stemming from an
              27
                       incident where he was trying to obtain prescription medication from a medical clinic. (Id.) A jail
              28
  LAW OFFICES
223 RIVER STREET
                                                                        16.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 17 of 47



                   1
                       nurse evaluated Mr. Drehere and denied him admission. Mr. Drehere was cleared by the hospital to
                   2
                       return to the Main Jail where he was kept in administrative custody due to statements he made
                   3
                       regarding his inability to get along with others. He complained to a nurse handing out medications
                   4
                       that he was missing several of his medications and could not take one that she had given him as in
                   5
                       would interfere with his medication he had to take later in the morning. Less than 48 hours after being
                   6
                       returned to custody, a nurse discovered Mr. Drehere hanging from a noose fabricated out of a bed
                   7
                       sheet. The Sheriff-Coroner’s office determined that the cause of death was intentional asphyxiation
                   8
                       due to hanging. A toxicology report found the presence of multiple anti-depressants and a valium
                   9
                       derivative. Although Mr. Drehere had been given a crises intervention referral, no clinician was
              10
                       available at the time he was booked. The Grand Jury found that County Defendants failed to take
              11
                       adequate measures to ensure Mr. Drehere’s safety and place him in an observation cell despite his
              12
                       admitted mental health issues, the fact that he was off his normal medication and had threatened
              13
                       violence on others. (Id.)
              14
                              46. On July 13, 2013, Sheriff personnel discovered the body of Amanda Sloan, a pretrial
              15
                       detainee at the Santa Cruz County Main Jail. Ms. Sloan’s death was ruled a suicide by intentional
              16
                       asphyxiation. (Id.) However, the Santa Cruz Grand Jury found multiple systemic breakdowns that
              17
                       lead to her death. Namely, the Grand Jury found that County Defendants did not conduct the hourly
              18
                       routine safety checks to determine whether an inmate was alive. Secondly, the Grand Jury found that
              19
                       the Santa Cruz Main Jail permitted inmates, including Ms. Sloan, to cover their cell windows in their
              20
                       solid metal cell doors in direct violation of jail rules. Failure to observe Ms. Sloan and inspect her cell
              21
                       resulted in her, over the course of likely weeks, chiseling away a cement wall to expose a pipe from
              22
                       which she hung herself. The Grand Jury found that Ms. Sloan’s cell contained multiple violations.
              23
                       More alarming, the Grand Jury found that the County corrections staff intentionally falsified
              24
                       observation logs for Ms. Sloan’s unit on the day of her death. The observation log noted that a
              25
                       corrections officer had observed Ms. Sloan’s cell on five occasion on the night of her death. However,
              26
                       after reviewing the video from Ms. Sloan’s unit, the Grand Jury found that only one of the reported
              27
                       five observation checks had actually been conducted. (Id.)
              28
  LAW OFFICES
223 RIVER STREET
                                                                          17.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 18 of 47



                   1
                              47. The Grand Jury found that CFMG and the Crisis Intervention Team had inadequate
                   2
                       document procedures and lax record keeping for the mental health care of inmates. (Id.)
                   3
                              48. In November 2015, 23 year-old Kristin Deluca died at the Santa Cruz County Jail from
                   4
                       acute heroin detox four days after being arrested for being under the influence. (Exhibit C, Another
                   5
                       Death in Jail, Grand Jury Report.) Her official cause of death was determined to be acute aspiration
                   6
                       pneumonia, dehydration and electrolyte imbalance due to protracted vomiting associated with heroin
                   7
                       withdrawal. In other words, Ms. DeLuca died after four days of vomiting and then inhaling her own
                   8
                       vomit that developed into pneumonia. The Santa Cruz County Grand Jury concluded that CFMG did
                   9
                       not adhere to state policies where it did not specify what symptoms necessitate immediate transfer to
              10
                       a hospital or other medical facility. The Grand Jury also found that the Santa Cruz County Jail was
              11
                       not accredited by the California Medical Association-Institute for Medical Quality. The Santa Cruz
              12
                       Grand Jury strongly recommended that the County obtain independent medical oversight of CFMG
              13
                       and review its conduct in light of the large number of deaths in the immediate aftermath of CFMG
              14
                       obtaining the medical service provide contract in 2012. (Id.)
              15
                              49. In October 2019, pretrial detainee German Carrillo was found dead in his cell, the result
              16
                       of a homicide by strangulation by his two cellmates. Santa Cruz County Jail personnel did not
              17
                       discover Mr. Carrillo’s body until 24 to 36 hours after he was murdered. On information and belief,
              18
                       Jail staff was only alerted to inspect Mr. Carrillo’s cell due to the overwhelming miasma emanating
              19
                       from it. The Sheriff-Coroner’s report noted that Mr. Carrillo’s cell window was covered in violation
              20
                       of jail rules. On information and belief, COUNTY defendants knew that the emergency button in
              21
                       Mr. Carrillo’s unit did not function. On information and belief, County Jail personnel routinely fails
              22
                       to go into inmate cells during hourly security checks or require inmates to come out. Therefore, staff
              23
                       is unable to adequately perceive, through the small window the true well-being of the inmates.
              24
                       Instead, the well-established jail practice is to merely look in the cell window and scan an electronic
              25
                       card on the outside of the cell door. Jail officials placed Mr. Carrillo, who had no prior criminal
              26
                       history, including convictions or arrests, in a two person cell with two other inmates, both of whom
              27
                       were known violent offenders.
              28
  LAW OFFICES
223 RIVER STREET
                                                                        18.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 19 of 47



                   1
                              50. The Santa Cruz Grand Jury concluded that County Defendant Sheriff had failed to
                   2
                       implement recommendations in their 2013-2014 and 2014-2015 specifically formulated to address
                   3
                       inmate health risks and prevent inmate deaths. (Exhibit C, Another Death in Jail.)
                   4
                              51. Tamario Smith was a disabled individual suffering from a mental impairment that
                   5
                       substantially limited one or more major life activities. Tamario Smith was a qualified individual with
                   6
                       a disability for purposes of the Americans with Disabilities Act and the Rehabilitation Act.
                   7
                              52. Plaintiffs allege, on information and belief, that most of the emergency buttons in the M-
                   8
                       Unit cells, including the button in the cell housing MR. SMITH, did not work at the time of his death.
                   9
                       On information and belief, the buttons had not worked for so long in the M-Unit, with the jail staff’s
              10
                       knowledge, that inmates could no longer rely on the expectation that the buttons provided any degree
              11
                       of safety. For many years prior to MR. SMITH’S death, emergency buttons in the M-Unit did not
              12
                       work and do not presently work. Defendant HART is the final policy maker for the Santa Cruz County
              13
                       Jail. It is the policy of Defendant HART to not provide functioning in-cell emergency buttons to
              14
                       inmates. The jail also has a longstanding custom and practice of failing to provide functioning in-cell
              15
                       emergency buttons despite the preexistence of such buttons in each cell. Failure to provide a
              16
                       functioning emergency button was a moving force behind MR. SMITH’S death where he became ill
              17
                       and could not obtain medical help from jail staff. Defendant HART’s policy, practice and custom of
              18
                       deliberate indifference towards the maintenance and inspection of emergency safety equipment was a
              19
                       substantial factor and moving force in causing MR. SMITH’S injuries and death.              Therefore,
              20
                       Defendant HART acted with deliberate indifference to the welfare and safety of MR. SMITH by
              21
                       having a policy, practice and custom of not providing inmates with functioning emergency buttons.
              22
                              53. COUNTY deputies and staff, and DOES 3-30, recklessly and with deliberate indifference,
              23
                       failed to appropriately classify and monitor inmates, to maintain properly functioning emergency call
              24
                       buttons, failed to inspect cells and remove dangerous objects and/or liquids.
              25
                              54. COUNTY deputies and staff, WELLPATH/CFMG and DOES 3-50, recklessly and with
              26
                       deliberate indifference, failed to immediately and appropriately respond to MR. SMITH’S medical
              27
                       needs; specifically by not correctly diagnosing him on April 21, 2020, and prescribing MR. SMITH
              28
  LAW OFFICES
223 RIVER STREET
                                                                        19.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 20 of 47



                   1
                       to consume more water despite his documented history of suffering from Rhabdomyolysis and
                   2
                       schizophrenia, causing MR. SMITH to suffer a horrendous final episode of vomiting that then resulted
                   3
                       in his death.
                   4
                               55. With reckless and callous disregard for his safety, individually named Defendants and
                   5
                       DOE Defendants failed to properly inspect and take reasonable measures to observe and check on MR.
                   6
                       SMITH’S cell for his safety and protection –all as required by law, regulations and generally accepted
                   7
                       standards. Plaintiffs allege, on information and belief, that Defendants not only permitted MR.
                   8
                       SMITH to drink copious amounts of water, but encouraged and prescribed MR. SMITH to do so,
                   9
                       despite the known fatal consequences of rhabdomyolysis and psycho polydipsia. Plaintiffs allege, on
              10
                       information and belief, that MR. SMITH made statements regarding his desire to drink cleaning fluid
              11
                       and County Defendants permitted MR. SMITH, a known active schizophrenic, to have access to
              12
                       cleaning fluid from an unsecured and dirty mop bucket. Plaintiffs allege, on information and belief,
              13
                       that MR. SMITH was seen on video taken from the M-Unit taking pink cleaning fluid from the mop
              14
                       bucket. Plaintiffs allege, on information and belief, that County Defendants knew that MR. SMITH
              15
                       consumed cleaning fluid in the days and hours prior to his death and did nothing to prevent him from
              16
                       doing so. Defendant HART is the final policy maker for the Santa Cruz County Jail. The California
              17
                       Board of State and Community Corrections, Title 15, Division 1, Chapter 1, Subchapter 4, Section
              18
                       1027.5 requires hourly direct visual safety checks for inmates. Santa Cruz County Jail policy Manual
              19
                       section 503.3 requires, “Safety checks shall be done by personal observation of the correctional officer
              20
                       and shall be sufficient to determine whether the inmate is experiencing any stress or trauma.” It
              21
                       is the customary policy of Defendant HART, despite the foregoing official written policy, to not have
              22
                       jail personnel inspect inmate cells in a manner consistent with the jail policy “to determine whether
              23
                       the inmate is experiencing any stress or trauma.” These safety checks are not conducted in manner
              24
                       where the corrections officers are required to enter the cell. Instead, they merely look through the
              25
                       small window, assuming the window is not obstructed. This is an intentional and conscious decision
              26
                       in violation of its own policy as looking through the small window, assuming it is not obstructed, does
              27
                       not provide sufficient information to determine whether the inmate is experiencing stress or trauma.
              28
  LAW OFFICES
223 RIVER STREET
                                                                        20.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 21 of 47



                   1
                       Defendant HART’s policies of failing to provide working emergency buttons, the failure to inspect
                   2
                       and remove contraband and dangerous materials such as cleaning fluid in a drinking bottle from a
                   3
                       known schizophrenic who suffered from Rhabdomyolysis, constituted unreasonably dangerous
                   4
                       conditions. All COUNTY Defendants, and DOE Defendants 3-50, were deliberately indifferent to the
                   5
                       enhanced risk and danger to MR. SMITH from these dangerous conditions in and around his jail cell.
                   6
                              56. Additionally, COUNTY Defendants, including SHERIFF HART, DEPUTY RAMOS,
                   7
                       DIRECTORS HALL and REIRA, intentionally failed to provide adequate mental health services to
                   8
                       MR. SMITH, who was a diagnosed schizophrenic who also suffered from Rhabdomyolysis. The
                   9
                       aforementioned Defendants failed to take reasonable measures to ensure that MR. SMITH’S health
              10
                       was treated with medication and in accordance with community standards as required by law and
              11
                       regulations. ALL COUNTY Defendants, including SHERIFF HART, DEPUTY RAMOS, and
              12
                       DIRECTORS HALL and RIERA and DOES 1-50, all failed to properly and adequately monitor and
              13
                       care for MR. SMITH’S safety to abate the risk of death, despite the fact that a reasonable officer and
              14
                       county official in such circumstances would have appreciated the high risk to MR. SMITH given his
              15
                       dual diagnosis as a schizophrenic suffering from a “severe” psychosis and Rhabdomyolysis, his
              16
                       inability to make appropriate judgments about his own medical and health needs, his unfettered access
              17
                       to water, coffee, and cleaning fluids and the failure to provide functioning emergency buttons so that
              18
                       MR. SMITH could summon medical/jail personnel for help.
              19
                              57. Pursuant to policies and procedures set by Defendants HART and RAMOS, MR. SMITH
              20
                       received no follow-up medical care despite the obvious signs that he was suffering from hyponatremia.
              21
                              58. By failing to set forth procedures on proper care of inmates, including mandates that
              22
                       inmates who suffer from hyponatremia be observed in the Main Jail’s medical unit; that they be
              23
                       monitored regularly by a medical doctor; that the inmate be transported to a hospital when exhibiting
              24
                       obvious signs of hyponatremia, Defendants HART and RAMOS were deliberately indifferent to
              25
                       TAMARIO SMITH’S serious medical need.
              26
                              59.     All Defendants’ actions and omissions and the manner and duration in which MR.
              27
                       SMITH was incarcerated was contrary to law and generally accepted practices and jail procedures,
              28
  LAW OFFICES
223 RIVER STREET
                                                                       21.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 22 of 47



                   1
                       causing the wrongful death of MR. SMITH.
                   2
                              60.     At all material times and, alternatively, the actions and omissions of each Defendant
                   3
                       were intentional, and/or wanton and/or willful, and/or conscious shocking, and/or reckless, and/or
                   4
                       callous, and/or malicious, and/or deliberately indifferent to Plaintiff’s and Decedent’s rights, and/or
                   5
                       grossly negligent, and/or negligent.
                   6
                              61.     As a direct and proximate result of each Defendant’s acts and/or omissions as set forth
                   7
                       above, all Plaintiffs sustained the following injuries and damages, past and future, including, but not
                   8
                       limited to:
                   9                  a. Wrongful death of TAMARIO SMITH
              10                      b. Loss of support and familial relationships, including loss of love, companionship,
              11                      comfort, affection, society, services, solace and moral support.

              12                      c. Emotional distress from the violations of their personal Constitutional rights,
                                      including grief, sorrow, anxiety, sleeplessness, humiliation, and indignity;
              13
                                      d. Loss of enjoyment of life
              14

              15                      e. All other legally cognizable special and general damages;

              16                      f. Violations of state and federal constitutional rights; and,

              17                      g. All damages and penalties recoverable under 42 U.S.C. §§ 1983 and 1988,
                                      California Civil Code §§ 52 and 52.1, and as otherwise allowed under California and
              18
                                      United States statutes, codes, and common law.
              19
                              62.     As a direct and proximate result of each Defendants’ acts and/or omissions as set
              20
                       forth above, Plaintiffs FELICIA SMITH and MICHAEL WARREN-SMITH, as co-Successors in
              21
                       Interest of Decedent TAMARIO SMITH, sustained the following injuries and damages, past and
              22

              23       future, including, but not limited to:

              24                      a. Coroner’s fees, funeral and burial expenses;
              25                      b. TAMARIO SMITH’s loss of life, pursuant to federal civil rights law;
              26
                                      c. TAMARIO SMITH’s conscious pain and suffering, pursuant to federal civil rights
              27                      law; and

              28                      d. All damages and penalties recoverable under 42 U.S.C. §§ 1983 and 1988,
  LAW OFFICES
223 RIVER STREET
                                                                      22.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 23 of 47



                   1                  California Civil Code §52, and as otherwise allowed under California and United
                                      States statutes, codes and common law.
                   2

                   3                                       FIRST CAUSE OF ACTION
                                                   (Violation of Due Process (42 U.S.C. §1983))
                   4                          All Plaintiffs against HART, RAMOS, and Does 1-50

                   5          63. Plaintiffs reallege all prior paragraphs of this complaint and incorporate the same herein
                   6   by this reference.
                   7
                              64. By actions and omissions described above, Defendants SHERIFF HART, CHIEF
                   8
                       DEPUTY RAMOS, and DOES 1-50, acting under the color of state law in their individual
                   9
                       capacities, knew or should have known that TAMARIO SMITH suffered from both rhabdomyolysis
              10
                       and schizophrenia which resulted in his inability to care for himself, medical and jail personnel
              11
                       failed to properly medicate and treat TAMARIO SMITH’s psychological and physical health needs;
              12
                       that medical and jail personnel allowed MR. SMITH unfettered access to water, coffee and cleaning
              13
                       fluids, that medical and jail personnel advised MR. SMITH to drink more water despite his known
              14
                       risk to kidney failure, overconsumption of water and/or psychogenic polydipsia; failure to conduct
              15
                       routine cell inspections, and failure to ensure that emergency buttons were functioning, would result
              16
                       in TAMARIO SMITH’s death.
              17
                              65.     The listed Defendants ignored, delayed, or denied to MR. SMITH preventative
              18
                       measures that would have abated his risk of suffering from hyponatremia and death. Defendants
              19
                       SHERIFF HART, CHIEF DEPUTY RAMOS, and DOES 1-50, further knew of and disregarded the
              20
                       risk to MR. SMITH of allowing him unfettered access to water, coffee and cleaning fluids while
              21
                       knowing that MR. SMITH suffered from two medical conditions, Schizophrenia and
              22
                       Rhabdomyolysis, that can result in hyponatremia and death, without proper and lawful monitoring
              23
                       for his safety and medical needs. Defendants housed MR. SMITH in a unit that did not have
              24
                       functioning emergency buttons, thus depriving MR. SMITH of the ability to summon help while he
              25
                       was experiencing medical distress. Defendants failed to properly monitor and observe MR. SMITH
              26
                       to ensure that he was not in distress or suffering from a medical crisis. As a result of the
              27
                       Defendants’ deliberate indifference and reckless disregard for MR. SMITH’S physical safety, health
              28
  LAW OFFICES
223 RIVER STREET
                                                                         23.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 24 of 47



                   1
                       and well-being, Plaintiffs suffered damages and deprivation of constitutional rights, as described
                   2
                       herein.
                   3
                                 66.   By the actions and omissions described above, the individually named Defendants
                   4
                       violated 42 U.S.C. §1983, depriving Plaintiffs and Decedent of the following well-settled
                   5
                       constitutional rights that are protected by the First, Fourth, and Fourteenth Amendments to the
                   6
                       United States Constitution:
                   7
                                       a. The right to be free from reckless disregard for the substantial risk of serious harm
                   8                   to SMITH’S personal, physical safety while in custody and confined in jail as a
                   9                   pretrial detainee, as secured by the Fourth and Fourteenth Amendments;

              10                       b. The right to be free from wrongful government interference with familial
                                       relationships and Plaintiffs’ right to companionship, society, and support, as secured
              11                       by the First and Fourteenth Amendments.
              12                 67.   The listed Defendants’ failure to intervene, prevent, or stop the constitutional
              13       violations by others, of which each listed Defendant knew or must have known, and when each listed
              14       Defendant was in a position to so intervene when such violations were occurring, also renders such
              15       Defendant(s) liable for these violations.
              16                 68.   All Defendants subjected Plaintiffs to their wrongful conduct, depriving Plaintiffs and
              17       Decedent of the rights described herein, knowingly, maliciously, and with deliberate indifference
              18       and conscious and reckless disregard for whether the rights and safety of Plaintiffs (individually and
              19       on behalf of TAMARIO SMITH) and others would be violated by their acts and/or omissions.
              20                 69.   As a proximate result of the foregoing wrongful acts and/or omissions, Plaintiffs
              21       sustained injuries and damages, as set forth above in ¶¶ 61-62. Plaintiffs are therefore entitled to
              22       general and compensatory damages in an amount to be proven at trial.
              23                 70.   In committing the acts alleged above, all the individually named Defendants and
              24       DOE Defendants acted maliciously, oppressively, and/or with reckless disregard for the rights,
              25       safety, and well-being of Plaintiffs and Decedent, and by reasons thereof, Plaintiffs are entitled to
              26       punitive damages and penalties allowable under 42 U.S.C. §1983, California Code of Civil
              27       Procedure §§377.20 et seq., and other state and federal law against these individual Defendants; no
              28       punitive damages are sought directly against the municipal Defendants.
  LAW OFFICES
223 RIVER STREET
                                                                        24.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 25 of 47



                   1
                              71.     Plaintiffs are also entitled to reasonable costs and attorney’s fees under 42 U.S.C.
                   2
                       §1988 and other applicable California codes and laws.
                   3
                                                        SECOND CAUSE OF ACTION
                   4                 (Deliberate Indifference to Serious Medical Needs (42 U.S.C. §1983))
                   5                         ALL PLAINTIFFS AGAINST ALL DEFENDANTS
                              72.     Plaintiffs re-allege and incorporate by reference each and every allegation contained
                   6
                       in this complaint, as though fully set forth here.
                   7
                              73.     By actions and omissions described above, Defendants SHERIFF HART, CHIEF
                   8
                       DEPUTY RAMOS, DIRECTOR HALL and DIRECTOR RIERA and DOES 1-50, acting under the
                   9
                       color of state law in their individual capacities, knew or should have known that, violated
              10
                       TAMARIO SMITH’S Fourteenth Amendment right to medical care.
              11
                              74.     The listed Defendants knew that MR. SMITH faced serious medical and mental
              12
                       health needs. The listed Defendants knew that TAMARIO SMITH suffered from schizophrenia and
              13
                       Rhabdomyolysis. On information and belief, Defendants failed to medicate TAMARIO SMITH
              14
                       properly and in accordance with his prescribed dosage, preventing TAMARIO SMITH from making
              15
                       informed decisions regarding his own well-being. Defendants incorrectly diagnosed TAMARIO
              16
                       SMITH as suffering from dehydration when in fact he was over-hydrated and suffering symptoms
              17
                       associated with overhydration and intentionally told him to consume more water, despite the obvious
              18
                       and apparent risk of TAMARIO SMITH suffering from hyponatremia as a direct result of this
              19
                       erroneous medical advice. Defendants denied TAMARIO SMITH needed medical care when he
              20
                       exhibited further symptoms of hyponatremia and Rhabdomyolysis and did nothing to treat him.
              21
                       Defendants also allowed MR. SMITH unfettered access to coffee, water, and cleaning fluids despite
              22
                       the obvious and known risks of psychogenic polydipsia in schizophrenics, kidney complications due
              23
                       to MR. SMITH’s Rhabdomyolysis and basic standards of health and hygiene.
              24
                              75.     By the actions and omissions described above, the individually named Defendants
              25
                       violated 42 U.S.C. §1983, depriving Plaintiffs and Decedent of the following well-settled
              26
                       constitutional rights that are protected by the First, Fourth, and Fourteenth Amendments to the
              27
                       United States Constitution:
              28
  LAW OFFICES
223 RIVER STREET
                                                                            25.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 26 of 47



                   1
                                      a. The right to be free from reckless disregard for the substantial risk of serious harm
                   2                  to SMITH’S medical needs while in custody and confined in jail as a pretrial
                   3                  detainee, as secured by the Fourth and Fourteenth Amendments;

                   4                  b. The right to be free from wrongful government interference with familial
                                      relationships and Plaintiffs’ right to companionship, society, and support, as secured
                   5                  by the First and Fourteenth Amendments.
                   6          76.     The listed Defendants’ failure to intervene, prevent, or stop the constitutional
                   7   violations by others, of which each listed Defendant knew or must have known, and when each listed
                   8   Defendant was in a position to so intervene when such violations were occurring, also renders such
                   9   Defendant(s) liable for these violations.
              10              77.     All Defendants subjected Plaintiffs to their wrongful conduct, depriving Plaintiffs and
              11       Decedent of the rights described herein, knowingly, maliciously, and with deliberate indifference
              12       and conscious and reckless disregard for whether the rights of Plaintiffs (individually and on behalf
              13       of TAMARIO SMITH) and others would be violated by their acts and/or omissions.
              14              78.     As a proximate result of the foregoing wrongful acts and/or omissions, Plaintiffs
              15       sustained injuries and damages, as set forth above in ¶¶ 61-62. Plaintiffs are therefore entitled to
              16       general and compensatory damages in an amount to be proven at trial.
              17              79.     In committing the acts alleged above, all the individually named Defendants and
              18       DOE Defendants acted maliciously, oppressively, and/or with reckless disregard for the rights,
              19       safety, medical needs and well-being of Plaintiffs and Decedent, and by reasons thereof, Plaintiffs
              20       are entitled to punitive damages and penalties allowable under 42 U.S.C. §1983, California Code of
              21       Civil Procedure §§377.20 et seq., and other state and federal law against these individual
              22       Defendants; no punitive damages are sought directly against the municipal Defendants.
              23              80.     Plaintiffs are also entitled to reasonable costs and attorney’s fees under 42 U.S.C.
              24       §1988 and other applicable California codes and laws.
              25                                          THIRD CAUSE OF ACTION
              26                                       (Wrongful Death (42 U.S.C. §1983))
                                                       All Plaintiffs against All Defendants
              27
                              81. Plaintiff reallege all prior paragraphs of this complaint and incorporate the same herein
              28
  LAW OFFICES
223 RIVER STREET
                                                                         26.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 27 of 47



                   1   by this reference.
                   2            82. Defendants committed wrongful acts which proximately caused the death of TAMARIO
                   3
                       SMITH.
                   4
                                83. Defendants failed to properly communicate the serious nature of TAMARIO SMITH’S
                   5
                       dual diagnosis of Rhabdomyolysis and schizophrenia, the nature of psychogenic polydipsia, the
                   6

                   7   proper protocol for treatment, and the need to limit MR. SMITH’S water intake. They failed to

                   8   communicate that access to water, coffee and cleaning fluids could kill TAMARIO SMITH. They

                   9   failed to warn that TAMARIO SMITH suffered from active hallucinations, was responding to
              10
                       internal stimuli and that over consumption of water is a known behavior or people who suffer from
              11
                       schizophrenia.
              12
                                84. Nevertheless, despite displaying symptoms of rhabdomyolysis and hyponatremia,
              13
                       Defendants encouraged, prescribed and directed MR. SMITH to drink more water.
              14

              15                85. WELLPATH/CFMG medical personnel, who was aware of MR. SMITH’s dual

              16       diagnosis failed to implement any measures to monitor MR. SMITH or provide him with adequate
              17       psychiatric care or medication.
              18
                                86. All Defendants failed to recognize that MR. SMITH was suffering from hyponatremia,
              19
                       was in medical distress and failed to render aid or transport him to the hospital, leaving him to die in
              20
                       his jail cell.
              21
                                87. Defendants deprived MR. SMITH of his rights under the United States Constitution to
              22

              23       due process of law under the Fourteenth Amendment.

              24                88. All Defendants subjected Plaintiffs to their wrongful conduct, depriving Plaintiffs and
              25       Decedent of the rights described herein, knowingly, maliciously, and with deliberate indifference
              26
                       and conscious and reckless disregard for whether the rights and safety of Plaintiffs (individually and
              27
                       on behalf of TAMARIO SMITH) and others would be violated by their acts and/or omissions.
              28
  LAW OFFICES
223 RIVER STREET
                                                                         27.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 28 of 47



                   1          89. The conduct alleged herein violated TAMARIO SMITH’s rights alleged above thereby
                   2   resulting in a deprivation of Plaintiffs FELICIA SMITH and MICHAEL WARREN-SMITH which
                   3
                       has legally, proximately, foreseeably and actually caused Plaintiffs to suffer emotional distress, pain
                   4
                       and suffering, and further general and special damages according to proof at the time of trial.
                   5
                              90.     As a proximate result of the foregoing wrongful acts and/or omissions, Plaintiffs
                   6

                   7   sustained injuries and damages, as set forth above in ¶¶ 61-62. Plaintiffs are therefore entitled to

                   8   general and compensatory damages in an amount to be proven at trial.

                   9          91.     In committing the acts alleged above, all the individually named Defendants and
              10
                       DOE Defendants acted maliciously, oppressively, and/or with reckless disregard for the rights,
              11
                       safety, and well-being of Plaintiffs and Decedent, and by reasons thereof, Plaintiffs are entitled to
              12
                       punitive damages and penalties allowable under 42 U.S.C. §1983, California Code of Civil
              13
                       Procedure §§377.20 et seq., and other state and federal law against these individual Defendants; no
              14

              15       punitive damages are sought directly against the municipal Defendants.

              16              92.     Plaintiffs are also entitled to reasonable costs and attorney’s fees under 42 U.S.C.
              17       §1988 and other applicable California codes and laws.
              18
                                                        FOURTH CAUSE OF ACTION
              19                                    (Right of Association (42 U.S.C. §1983))
                                By Plaintiffs Felicia Smith and Michael Warren-Smith against All Defendants
              20
                              93. Plaintiffs reallege all prior paragraphs of this complaint and incorporate the same herein
              21

              22       by this reference.

              23              94. Defendants deprived TAMARIO SMITH of his rights under the United States

              24       Constitution to due process of law and denied him medical care.
              25              95. All Defendants subjected Plaintiffs to their wrongful conduct, depriving Plaintiffs and
              26
                       Decedent of the rights described herein, knowingly, maliciously, and with deliberate indifference
              27
                       and conscious and reckless disregard for whether the rights and safety of Plaintiffs and others would
              28
  LAW OFFICES
223 RIVER STREET
                                                                         28.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 29 of 47



                   1   be violated by their acts and/or omissions. The aforementioned acts and/or omissions of Defendants
                   2   in being deliberately indifferent to serious medical needs, health and safety; and violating
                   3
                       TAMARIO SMITH’s civil rights; caused the untimely and wrongful death of MR. SMITH, deprived
                   4
                       Plaintiffs FELICIA SMITH and MICHAEL WARREN-SMITH of their liberty interest in the parent-
                   5
                       child relationship in violation of their substantive due process rights as defined by the First and
                   6

                   7   Fourteenth Amendments to the United States Constitution.

                   8          96. There was no legitimate penological interest in failing to communicate critical medical

                   9   information and denying access to medical care to an inmate in obvious medical distress and leaving
              10
                       him unattended, with unfettered access to water, coffee and cleaning fluids, vomiting all over his cell
              11
                       without a working emergency button with deliberate indifference. County Defendants violated the
              12
                       California Board of State and Community Corrections, Title 15, Division 1, Chapter 1, Subchapter 4,
              13
                       Section 1027.5 which requires hourly direct visual safety checks for inmates. County Defendants
              14

              15       also violated their own Jail policy Manual section 503.3 which requires that, “Safety checks shall be

              16       done by personal observation of the correctional officer and shall be sufficient to determine whether
              17       the inmate is experiencing any stress or trauma.” Defendants’ actions shock the conscience.
              18
                              97. The deprivation of the rights alleged above has destroyed the Constitutional rights of
              19
                       TAMARIO SMITH’S parents, FELICIA SMITH and MICHAEL WARREN-SMITH, to the society
              20
                       and companionship of their son which is protected by the substantive due process clause of the
              21
                       Fourteenth Amendment.
              22

              23              98. The conduct alleged herein violated MR. SMITH’s rights alleged above thereby

              24       resulting in a deprivation of Plaintiffs’ rights alleged above which has legally, proximately,
              25       foreseeably and actually caused Plaintiffs to suffer emotional distress, pain and suffering, and further
              26
                       damages according to proof at the time of trial.
              27
                                                          FIFTH CAUSE OF ACTION
              28                                  (Failure to Properly Train (42 U.S.C. §1983))
  LAW OFFICES
223 RIVER STREET
                                                                       29.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 30 of 47



                   1    By all Plaintiffs against Defendants HART, RAMOS, HALL, REIRA, WELLPATH/CFMG,
                                                              Does 1, 2, 30-50
                   2

                   3           99. Plaintiffs reallege all prior paragraphs of this complaint and incorporates the same herein

                   4   by this reference.

                   5           100. Defendants HART, RAMOS, HALL, REIRA, WELLPATH/CFMG, and Does failed to
                   6   train Doe Defendants in the performance of their duties in drafting critical medical documents for
                   7
                       patients who suffer from conditions that could be fatal.
                   8
                               101. Defendants Does, HART, RAMOS, HALL, REIRA and WELLPATH/CFMG failed to
                   9
                       properly train their employees with regard to the need to communicate critical medical information
              10

              11       to jail personnel.

              12               102. Defendants of the Santa Cruz Sheriff’s Department, acting under color of law, have

              13       subjected TAMARIO SMITH and other persons similarly situated to a pattern of conduct consisting
              14
                       of a continuing, widespread and persistent pattern of unconstitutional misconduct.
              15
                               103. Defendants HART, RAMOS, HALL, REIRA and WELLPATH/CFMG and Does 1, 2,
              16
                       30-50 have failed to maintain adequate and proper training necessary to educate deputies and
              17
                       medical staff as to the Constitutional rights of inmates; to prevent the consistent and systemic failure
              18

              19       to provide medical care.

              20               104. There has been an official policy of acquiescence in the wrongful conduct. Defendants
              21       failed to promulgate corrective policies and regulations in the face of repeated Constitutional
              22
                       violations. (See Exhibit B-C.)
              23
                               105. Defendants HALL, REIRA, WELLPATH/CFMG, and Does failed to train medical and
              24
                       psychiatric doctors and nurses on the necessary care of inmates suffering from serious medical
              25

              26       conditions including hyponatremia, and they failed to implement policies and procedures with

              27       respect to proper training.

              28               106. Defendants HALL, REIRA, WELLPATH/CFMG failed to train medical and
  LAW OFFICES
223 RIVER STREET
                                                                30.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 31 of 47



                   1   psychiatric doctors and nurses on documenting and reading critical information on medical HARTs
                   2   to ensure continuity of care.
                   3
                               107. Defendants County of Santa Cruz, Does 1, 2, 30-50 with deliberate indifference,
                   4
                       disregarded a duty to protect the public from official misconduct.
                   5
                               108. Despite their knowledge of previous instances of wrongful deaths in the jails,
                   6

                   7   Defendants failed to properly train or retrain their deputies and medical staff to prevent deaths of

                   8   inmates.

                   9           109. The failure of the supervisory defendants to promulgate or maintain constitutionally
              10
                       adequate training was done with deliberate indifference to the rights of TAMARIO SMITH and
              11
                       others in his position.
              12
                               110. As a direct result of the aforementioned Defendants’ deliberate indifference to his
              13
                       serious medical needs, decedent TAMARIO SMITH suffered physical and psychological injuries
              14

              15       and death.

              16               111. As a direct consequence of the failures of Does, HALL, REIRA, and
              17       WELLPATH/CFMG to properly train their officers and medical staff, TAMARIO SMITH suffered
              18
                       unconstitutional treatment and inhumane conditions during his detention.
              19
                                                         SIXTH CAUSE OF ACTION
              20                        (Failure to Properly Supervise and Discipline (42 U.S.C. §1983))
                       All Plaintiffs against Defendants HART, RAMOS, HALL, REIRA, WELLPATH/CFMG, Does
              21                                                  1, 2, 40-50
              22
                               112. Plaintiffs reallege all prior paragraphs of this complaint and incorporate the same herein
              23
                       by this reference.
              24
                               114. Defendants HART, RAMOS, HALL, REIRA, WELLPATH/CFMG, failed to properly
              25

              26       supervise and discipline defendant Does in the performance of their duties in drafting critical

              27       medical documents for patients who suffer from conditions that could be fatal.

              28               115. Defendants RAMOS, HALL, REIRA, WELLPATH/CFMG, failed to properly
  LAW OFFICES
223 RIVER STREET
                                                                31.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 32 of 47



                   1   supervise their employees with regard to the need to communicate critical medical information to
                   2   jails that would house their patients.
                   3
                              116. As a result of the Defendants’ historical failure to properly supervise and discipline
                   4
                       their employees, Defendant Does were deliberately indifferent to TAMARIO SMITH’S serious
                   5
                       medical needs.
                   6

                   7          117. Defendant WELLPATH/CFMG failed to properly supervise Defendant Does with

                   8   regard to the need to communicate critical medical information and the need to provide adequate

                   9   care. As a result, Defendant Does were deliberately indifferent to the serious medical needs of
              10
                       TAMARIO SMITH.
              11
                              118. Defendants County of Santa Cruz, Does, HALL, and REIRA failed to promulgate and
              12
                       enforce adequate policies and procedures related to misconduct and the violation of citizen’s civil
              13
                       rights by deputies and medical staff.
              14

              15              119. Defendants County of Santa Cruz, Does, and HART have a widespread history of

              16       ratifying employee misconduct by failing to conduct appropriate investigations.
              17              120. Defendants were aware of previous instances of untimely and wrongful deaths in the
              18
                       Santa Cruz County Jail and failed to properly supervise and discipline their employees or agents.
              19
                              121. Defendants County of Santa Cruz, Does, HART and RAMOS refused to investigate
              20
                       misconduct and/or took no remedial steps or action against deputies and medical staff.
              21
                              122. Upon information and belief, supervising officers were made aware of the misconduct
              22

              23       or witnessed the Constitutional violations committed by the deputies and medical staff but failed to

              24       supervise or discipline them.
              25              123. There has been an official policy of acquiescence in the wrongful conduct. Defendants
              26
                       failed to promulgate corrective policies and regulations in the face of repeated Constitutional
              27
                       violations.
              28
  LAW OFFICES
223 RIVER STREET
                                                                        32.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 33 of 47



                   1          124. Defendants condoned and acquiesced in the abusive behavior of their subordinates by
                   2   refusing to retrain them, discipline them, or correct their abusive behavior.
                   3
                              125. Defendants were, or should have been, aware that the policy regarding supervision and
                   4
                       discipline of staff wo violated the civil rights of inmates or citizens was so inadequate that it was
                   5
                       obvious that a failure to correct it would result in further incidents of dangerous and lawless conduct
                   6

                   7   perpetrated by their subordinates.

                   8          126. As a result of the Defendants’ historical failure to properly supervise and discipline

                   9   deputies, Defendants were deliberately indifferent to the needs of Plaintiff. The failure to supervise
              10
                       and discipline was the moving force behind the misconduct of the deputies, the denial of medical
              11
                       care on the Plaintiff, and the resulting pain and suffering of death.
              12
                                                         SEVENTH CAUSE OF ACTION
              13                                (Failure to Properly Investigate (42 U.S.C. §1983))
                                (All Plaintiffs against County of Santa Cruz, HART, RAMOS, HALL, REIRA,
              14
                                                            and Supervisor Does 30-40)
              15
                              127. Plaintiffs reallege all prior paragraphs of this complaint and incorporates the same
              16
                       herein by this reference.
              17
                              128. Defendant County of Santa Cruz maintained a longstanding pattern of failing to
              18

              19       properly investigate misconduct.

              20              129. Upon information and belief, Defendants maintained a de facto policy of not obtaining
              21       accurate and timely reports from witnesses and staff alleged to have been involved in misconduct or
              22
                       witnessed misconduct.
              23
                              130. Upon information and belief, Defendants maintained a de facto policy of allowing
              24
                       death investigators to intimidate witnesses; to ask leading questions, suggesting the answers; and to
              25

              26       summarize the interviews of inmates in their investigation files that distort the actual recorded

              27       statements of witnesses.

              28              131. Upon information and belief, Defendants gave families of inmates limited information
  LAW OFFICES
223 RIVER STREET
                                                                     33.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                               Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 34 of 47



                   1   regarding the deaths of their loved ones, on one occasion, waiting 6 months to reveal how an inmate
                   2   died.
                   3
                                132. Defendants County of Santa Cruz, HART, RAMOS, HALL, REIRA and Supervisor
                   4
                       Does 30-40 historically and systematically engaged in a pattern of failure to properly investigate
                   5
                       misconduct of deputies and medical staff.
                   6

                   7            133. The longstanding pattern of failing to properly investigate staff misconduct led to the

                   8   actions or inactions of the deputies and medical staff who denied medical care to MR. SMITH.

                   9   Defendants’ pattern of failing to investigate created a culture of unconstitutional acts and acts that
              10
                       violate the Jail’s own policies and procedures.
              11
                                134. Defendant HART was personally aware of these failures but took no action to prevent
              12
                       harm to inmates, including TAMARIO SMITH.
              13
                                135. Defendants HALL and REIRA and DOES 1-50 failed to properly investigate the
              14

              15       misconduct of the medical staff despite a history of medical neglect and preventable deaths in the

              16       Santa Cruz County Jail.
              17                136. The Defendants in this case knew that their actions would not be investigated and that
              18
                       they would not be disciplined for their actions.
              19
                                137. The systemic failures by all defendants to properly investigate led to the misconduct of
              20
                       the deputies and medical staff in this case.
              21
                                138. As a result of all Defendants’ historical failure to properly investigate Defendants were
              22

              23       deliberately indifferent to the needs of Plaintiff TAMARIO SMITH. The failure to investigate was

              24       the moving force behind the denial of medical care, and due process on the decedent TAMARIO
              25       SMITH and the resulting pain and suffering and death.
              26
                                                       EIGHTH CAUSE OF ACTION
              27                             (42 U.S.C. §1983- Monell and Supervisory Liability)
                                          ALL PLAINTIFFS AGAINST COUNTY OF SANTA CRUZ
              28
  LAW OFFICES
223 RIVER STREET
                                                                          34.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 35 of 47



                   1
                              139.    Plaintiffs re-allege and incorporate by reference each and every allegation contained
                   2
                       in this complaint, as though fully set forth here.
                   3
                              140. Defendant County of Santa Cruz maintained an unconstitutional policy, ordinance or
                   4
                       regulation which allowed their deputies and medical staff to deny medical care to inmates.
                   5
                              141. There were longstanding and systemic deficiencies in the Santa Cruz County jails’
                   6
                       treatment of inmates. Deficiencies included improper cell checks, inadequate medical staffing, lack
                   7
                       of required training and screening, diagnosis and treatment of medical and psychiatric conditions,
                   8
                       lack of communication of necessary and critical medical information among staff, and non-
                   9
                       compliant medical policies and procedures.
              10
                              142. Upon information and belief, the permanent, widespread, well-settled practice or
              11
                       custom of Defendant was to deny treatment to inmates in serious medical distress and to place
              12
                       inmates in administrative segregation or general population instead of the medical ward when
              13
                       inmates are in need of medical care.
              14
                              143. There was a custom and practice of not properly screening inmates for medical care and
              15
                       treatment.
              16
                              144. There was a custom and practice of failing to communicate the medical needs of
              17
                       inmates between the medical staff and deputies.
              18
                              145. There was a custom and practice of not properly checking in on the welfare of inmate,
              19
                       even those inmates known to have serious physical or psychiatric needs.
              20
                              146. There was a custom and practice of failing to conduct proper cell checks as required by
              21
                       the County’s own written policies.
              22
                              147. There was a custom and practice of falsifying information during investigations of
              23
                       misconduct and misleading the investigations by the Grand Jury.
              24
                              148. Defendant County of Santa Cruz was deliberately indifferent to the widespread
              25
                       unconstitutional acts by its staff and failed to set forth appropriate policies regarding the treatment of
              26
                       inmates.
              27
                              149. During the relevant period, all Defendant deputies, medical staff, and Does 3-40, were
              28
  LAW OFFICES
223 RIVER STREET
                                                                            35.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 36 of 47



                   1
                       acting pursuant to the policy of Defendant County of Santa Cruz.
                   2
                              150. Despite notice of these safety and medical issues from annual reports from the Santa
                   3
                       Cruz Grand Jury, Santa Cruz County Jail had one of the highest county jail mortality rates per capita
                   4
                       of inmates based on data from 2012-2015.
                   5
                              151. This pattern of tragic deaths supports an inference that Defendants are promoting and
                   6
                       maintaining a culture of deliberate indifference to human life at the Jail.
                   7
                              152. Defendant County of Santa Cruz was deliberately indifferent to the right of the plaintiff
                   8
                       and others to be free from, and protected from, harm by the misconduct of its employees.
                   9
                              153. The Sheriff Department’s longstanding practice or custom was unconstitutional in that
              10
                       it was deliberately indifferent to a substantial risk of serious harm to inmates.
              11
                              154. As supervisors, Defendants, SHERIFF HART, CHIEF DEPUTY RAMOS and DOES
              12
                       30-40, acting under the color of state law, failed to set forth any policies or conduct any self-
              13
                       evaluation procedures and training under the American with Disabilities Act and the Rehabilitation
              14
                       Act for its personnel about how to handle encounters with persons who have mental illness or
              15
                       another disability, despite the fact that each knew or must have known that MR. SMITH was
              16
                       diagnosed with Rhabdomyolysis and Schizophrenia and therefore, was at grave risk of hyponatremia
              17
                       and death. Each Defendant failed to properly supervise and train other Defendants and jail staff who
              18
                       were responsible for the inspection of cells and supervision of inmate conduct, and each permitted
              19
                       and failed to prevent the unconstitutional acts of other Defendants and individuals under their
              20
                       supervision and control, with deliberate indifference to the rights and needs of MR. SMITH. Each
              21
                       of these supervising Defendants either directed his or her subordinates in conduct that violated
              22
                       Decedent’s rights, OR set in motion a series of acts and omissions by his or her subordinates that the
              23
                       supervisor knew or reasonably should have known would deprive Decedent of rights, OR knew his
              24
                       or her subordinates were engaging in acts likely to deprive Decedent of rights and failed to act to
              25
                       prevent his or her subordinate from engaging in such conduct, OR disregarded the consequences of a
              26
                       known or obvious training deficiency that he or she must have known would cause subordinates to
              27
                       violate Decedent’s rights, and in fact did cause the violation of Decedent’s rights. (See, Ninth
              28
  LAW OFFICES
223 RIVER STREET
                                                                         36.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 37 of 47



                   1
                       Circuit Model Civil Jury Instruction 9.4). Furthermore, each of these supervising Defendants is
                   2
                       liable in their failures to intervene in their subordinates’ apparent violations of Decedent’s rights.
                   3
                              155.    Plaintiffs allege, upon information and belief, the unconstitutional actions and/or
                   4
                       omissions of the individually named COUNTY OF SANTA CRUZ Defendants were pursuant to the
                   5
                       following customs, policies, practices and/or procedures of the COUNTY OF SANTA CRUZ, stated
                   6
                       in the alternative, which were directed, encouraged, allowed, and/or ratified by policy making
                   7
                       officials for the COUNTY and its Sheriff’s Department including, but not limited to, Defendants
                   8
                       HART, CLARK and DOES 30-40:
                   9
                                      a. To fail to properly classify, house, and/or monitor inmates, with lawful in-person
              10                      monitoring, with legally required cell alarms, including failing to consider in any way
              11                      the clear and obvious danger of placing inmates in cells with dangerous and violent
                                      inmates and without the frequent, logged observations required by law;
              12
                                      b. To fail to institute, require, and enforce proper and adequate training, supervision,
              13                      policies and procedures concerning the appropriate classification of inmates,
                                      handling, housing, supervision of inmates, and assurance and/or inspection of each
              14                      cell’s emergency call buttons to ensure that they were properly functioning.
              15
                                      c. To fail to have and enforce necessary, appropriate, and lawful policies, procedures,
              16                      and training programs to prevent or correct the unconstitutional conduct, customs,
                                      and procedures described in this Complaint and in subparagraphs (a) through (b)
              17                      above, when the need for such was obvious, with deliberate indifference to the rights
                                      and safety of Plaintiffs, Decedent, and the public, and in the face of an obvious need
              18                      for such policies, procedures and training programs.
              19              156.    In the alternative, upon information and belief, Defendant COUNTY OF SANTA
              20       CRUZ may have instituted policies or training addressing some or all of the topics listed above, but
              21       with deliberate indifference to citizen’s rights, failed to properly oversee, enforce, and/or properly
              22       carry out such policies and/or training.
              23              157.    The above-described customs, policies, practices, and/or procedures of the COUNTY
              24       were a moving force and/or proximate cause of the deprivation of Plaintiff’s and Decedent’s
              25       constitutional rights, in violation of 42 U.S.C. §1983.
              26              158.    Defendant COUNTY is also liable for the violations of Plaintiffs’ and Decedent’s
              27       rights by their final policy makers, including SHERIFF HART and CHIEF DEPUTY RAMOS, as
              28
  LAW OFFICES
223 RIVER STREET
                                                                          37.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 38 of 47



                   1
                       described above. (See Ninth Circuit Model Civil Jury Instructions 9.6).
                   2
                              159.    The unconstitutional actions and/or omissions of the individually named Defendants,
                   3
                       DOES 3-40, other Sheriff’s Department and COUNTY personnel, were approved, tolerated, and/or
                   4
                       ratified by policy making officers for the COUNTY OF SANTA CRUZ, including, but not limited
                   5
                       to, SHERIFF HART and CHIEF DEPUTY RAMOS. Plaintiffs are informed and believe, and
                   6
                       thereupon allege, the details of this incident have been revealed to the authorized policy makers
                   7
                       within the COUNTY OF SANTA CRUZ and Santa Cruz County Sheriff’s Department, and that
                   8
                       such policymakers have direct knowledge of the fact that TAMARIO SMITH was unlawfully denied
                   9
                       protection for his serious medical needs due to their and their subordinates’ misconduct and violation
              10
                       of Decedent’s rights. Notwithstanding this knowledge, the authorized policymakers within the
              11
                       COUNTY and its Sheriff’s Department have approved of the individually named Defendants’ and
              12
                       DOES 3-40’s conduct and decisions in this matter to the extent such individuals were under their
              13
                       supervision and oversight, and have made a deliberate, conscious and affirmative choice to endorse
              14
                       and ratify such conduct and decisions, and the basis for them, which resulted in the death of
              15
                       TAMARIO SMITH. By so doing, the authorized policymakers within the COUNTY and its
              16
                       Sheriff’s Department have shown affirmative agreement with the conduct of the individual
              17
                       Defendants and other employees/agents under their supervision, and have ratified the
              18
                       unconstitutional acts of these individual Defendants, employees, and agents.
              19
                              160.    The aforementioned choices, customs, policies, practices, and procedures; the failure
              20
                       to properly and adequately hire, train, instruct, monitor, supervise, evaluate, investigate, and
              21
                       discipline; and the unconstitutional orders, approvals, ratification, and toleration of wrongful conduct
              22
                       of Defendants COUNTY OF SANTA CRUZ, HART, CLARK and DOES 3-40 were a moving force
              23
                       and/or a proximate cause of the deprivations of Plaintiffs’ and Decedent’s clearly established and
              24
                       well-settled constitutional rights, in violation of 42 U.S.C. §1983, as more fully set forth above in
              25
                       66¶, 75.
              26
                              161.    As a direct and proximate result of the foregoing unconstitutional actions, omissions,
              27
                       customs, policies, practices, and/or procedures of Defendant COUNTY OF SANTA CRUZ, HART,
              28
  LAW OFFICES
223 RIVER STREET
                                                                         38.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 39 of 47



                   1
                       CLARK, and DOES 3-40, or the lack of adequacy thereof, Plaintiffs sustained serious and
                   2
                       permanent injuries and damages and are entitled to damages, penalties, costs, and attorney’s fees, as
                   3
                       set forth above, in ¶61-62 and punitive damages against Defendants HART, RAMOS and DOES 3-
                   4
                       40, in their individual capacity.
                   5

                   6                                        NINTH CAUSE OF ACTION
                                                       (Wrongful Death- CCP §377.60, et seq.)
                   7                                     All Plaintiffs against all Defendants
                   8
                                 162. Plaintiffs reallege all prior paragraphs of this complaint and incorporate the same
                   9
                       herein.
              10
                                 163. Defendants owed a duty of care to MR. SMITH, they breached their duty of care by
              11

              12       committing wrongful acts alleged above, including but not limited to, failure to supervise MR.

              13       SMITH, failure to provide adequate and necessary medical care, and failure to provide working

              14       emergency buttons in cells so that MR. SMITH could summon help, which proximately caused the
              15
                       death of TAMARIO SMITH. Specifically, Defendants deprived MR. SMITH of his rights under the
              16
                       United States Constitution to due process of law.
              17
                                 164. Defendants denied TAMARIO SMITH access to necessary medical attention; failed to
              18
                       communicate critical medical information; failed to transport him to the hospital; failed to monitor
              19

              20       and/or limit his water and coffee intake as well as allowed him unfettered access to toxic cleaning

              21       solutions; and left him in his own vomit and urine in his cell.
              22                 165. Defendant WELLPATH/CFMG and Does 1, 2, and 40-50 failed to acknowledge and
              23
                       treat MR. SMITH’s serious medical conditions of rhabdomyolysis and schizophrenia and
              24
                       encouraged MR. SMITH to drink more water, despite the obvious and grave risks of serious medical
              25
                       complications and death to MR. SMITH. Defendants WELLPATH/CFMG and Does 1, 2, and 40-50
              26
                       had access to TAMARIO SMITH’s medical records, knew that he suffered from both
              27

              28       rhabdomyolysis and schizophrenia and failed to communicate with medical and jail personnel to
  LAW OFFICES
223 RIVER STREET
                                                                          39.
     SUITE D
 SANTA CRUZ, CA                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 40 of 47



                   1   monitor and restrict MR. SMITH’s access to water, coffee and prevent him from accessing toxic
                   2   cleaning chemicals.
                   3
                              166. The County of Santa Cruz is responsible for the act of individual and Doe Defendants
                   4
                       3-39 under the theory of respondeat superior.
                   5
                              167. The wrongful acts alleged above has destroyed the relationship between Plaintiffs and
                   6

                   7   TAMARIO SMITH and has legally, proximately, foreseeably and actually caused severe emotional

                   8   damages, including the loss of society, companionship, emotional distress, and further economic and

                   9   non-economic damages according to proof at the time of trial.
              10
                                                          TENTH CAUSE OFACTION
              11                                                     Negligence
                                                       All Plaintiffs against all Defendants
              12
                              168. Plaintiffs reallege all prior paragraphs of this complaint and incorporates the same
              13
                       herein by this reference.
              14

              15              169. Defendants had a duty to Plaintiff to act with ordinary care and prudence so as not to

              16       cause harm or injury to another.
              17              170. In evaluating, assessing and handling MR. SMITH’s medical conditions, Defendants
              18
                       failed to comply with professional and legal standards.
              19
                              171. Defendants improperly, negligently, wrongfully and recklessly failed to provide
              20
                       necessary medical documentation and information to Santa Cruz County Jail personnel regarding
              21
                       TAMARIO SMITH’s serious medical need.
              22

              23              172. Defendants negligently, wrongfully, and recklessly failed to properly document MR.

              24       SMITH’s serious medical and psychiatric condition; failed to communicate to the other jail staff
              25       regarding the need to monitor TAMARIO SMITH’S water and coffee consumption, deny him access
              26
                       to harmful and toxic cleaning fluids and failed to provide any medical care for a life-threatening
              27
                       condition.
              28
  LAW OFFICES
223 RIVER STREET
                                                                        40.
     SUITE D
 SANTA CRUZ, CA                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 41 of 47



                   1          173. Defendants improperly, negligently, wrongfully and recklessly failed to take any action
                   2   to monitor TAMARIO SMITH despite his obvious symptoms of serious illness.
                   3
                              174. Defendants negligently, wrongfully, and recklessly failed to render medical care to
                   4
                       TAMARIO SMITH who is in physical and medical distress.
                   5
                              175. Defendants improperly, negligently, wrongfully and recklessly failed to take any action
                   6

                   7   to summon help or transport TAMARIO SMITH to the hospital despite his showing symptoms of

                   8   suffering from hyponatremia.

                   9          176. Defendants HART, RAMOS, HALL and REIRA, DOES 1, 2, 30-40,
              10
                       WELLPATH/CFMG, Does 40-50, improperly, negligently, wrongfully and recklessly failed to set
              11
                       forth policies regarding proper screening, evaluation, treatment and transportation of inmates
              12
                       suffering from a serious medical condition.
              13
                              177. Defendants HART, RAMOS, HALL and REIRA, DOES 1,2 and 30-40,
              14

              15       WELLPATH/CFMG, Does 40-50, improperly, negligently, wrongfully and recklessly failed to

              16       conduct any self-evaluation of procedures and training under the Americans with Disability Act and
              17       the Rehabilitation Act for its personnel about how to handle encounters with persons who have
              18
                       mental illness, psychogenic polydipsia, or another disability.
              19
                              178. By engaging in the acts alleged herein, Defendants failed to act with ordinary care and
              20
                       breached their duty of care to TAMARIO SMITH.
              21
                              179. The County of Santa Cruz is responsible for the acts of Defendants HART, RAMOS,
              22

              23       HALL, REIRA, DOES 3-39 under the theory of respondeat superior.

              24              180. Plaintiffs are informed and believe that Defendants County of Santa Cruz, HART,
              25       RAMOS, HALL, REIRA and Does 3-39, maintained policies, practices and procedures that allowed
              26
                       for and encouraged the denial of care which ultimately caused the death of TAMARIO SMITH.
              27
                       These policies, practices and procedures include without limitation Defendants’ training procedures
              28
  LAW OFFICES
223 RIVER STREET
                                                                        41.
     SUITE D
 SANTA CRUZ, CA                            COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 42 of 47



                   1   and practices with respect to supervision of the officers and policies and procedures with regard to
                   2   providing necessary medical attention.
                   3
                               181. By engaging in the acts alleged herein, all Defendants failed to act with ordinary care
                   4
                       and breached their duty of care owed to Plaintiffs.
                   5
                               182. As a direct and proximate result of the Defendants’ negligent conduct as described
                   6

                   7   herein, TAMARIO SMITH suffered physically and mentally in the amount to be determined at the

                   8   time of trial.

                   9           183. As a further result of the Defendants’ negligent conduct, TAMARIO SMITH died.
              10
                               184. As a further proximate result of the Defendants’ negligent conduct, Plaintiffs FELICIA
              11
                       SMITH and MICHAEL WARREN-SMITH have lost their son and suffered great emotional and
              12
                       mental harm in the amount to be determined at the time of trial.
              13
                               185. The conduct of the Defendants also amounts to oppression, fraud or malice within the
              14

              15       meaning of Civil Code of Procedure 3294, et seq. and punitive damages should be assessed against

              16       each Defendant for the purpose of punishment for the sake of example.
              17                                        ELEVENTH CAUSE OF ACTION
                                             (Violation of the Americans with Disability Act of 1990
              18
                                                              42 U.S.C. §12101, et seq.)
              19                    All Plaintiffs against the County of Santa Cruz and WELLPATH/CFMG

              20
                               186. Plaintiffs reallege all prior paragraphs of this complaint and incorporates the same
              21

              22       herein by this reference.

              23               187. Pursuant to 42 U.S.C. §12132, “Subject to the provisions of this title, no qualified

              24       individual with a disability shall, by reason of such disability, be excluded from participation in or be
              25       denied the benefits of the services, programs, or activities of a public entity, or be subjected to
              26
                       discrimination by any such entity.”
              27
                               188. Under Title II of the Americans with Disability Act, public entities are required to make
              28
  LAW OFFICES
223 RIVER STREET
                                                                         42.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 43 of 47



                   1   reasonable modifications to avoid discrimination on the basis of disability. The ADA sets an
                   2   affirmative requirement to act appropriately with respect to inmates with mental and physical
                   3
                       disabilities.
                   4
                               189. The ADA creates and affirmative duty in some circumstances to provide special,
                   5
                       preferred treatment, or “reasonable accommodation.”
                   6

                   7           190. Facially neutral policies may violate the ADA when such policies unduly burden

                   8   disabled persons, even when such policies are consistently enforced.

                   9           191. Discrimination includes a defendant’s failure to make reasonable accommodations to
              10
                       the needs of a disabled person based on his mental health. These accommodations include
              11
                       specialized training of jail staff, heightened level of medical care and diligent surveillance.
              12
                               192. Defendants County of Santa Cruz, WELLPATH/CFMG and Does 1-50, failed to make
              13
                       reasonable accommodations to TAMARIO SMITHS’s medical needs based on his physical and
              14

              15       mental health. County of Santa Cruz, WELLPATH/CFMG employees and Does 1-50 failed to

              16       communicate the protocol for polydipsia and hyponatremia, despite their knowledge that TAMARIO
              17       SMITH suffered from a potentially fatal condition.
              18
                               193. Defendants denied TAMARIO SMITH of the services, programs or activities including
              19
                       a transfer to the hospital, which is the services, programs or activities they provide. The failure to
              20
                       provide critical medical information was a denial of the services program or activity based on his
              21
                       disability.
              22

              23               194. Defendant County of Santa Cruz failed to make reasonable accommodations to

              24       TAMARIO SMITH’s medical needs based on his physical and mental health needs. Defendant
              25       failed to provide any treatment for MR. SMITH’s hyponatremia. Defendants ignored MR. SMITH’s
              26
                       signs of obvious medical distress and left him with unfettered access to water, coffee and toxic
              27
                       cleaning fluids.
              28
  LAW OFFICES
223 RIVER STREET
                                                                         43.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 44 of 47



                   1          195. Defendants failed to make reasonable accommodations to TAMARIO SMITH’s need
                   2   to be placed in a cell without access to water, coffee and toxic cleaning chemicals.
                   3
                              196. Defendants failed to provide TAMARIO SMITH with any access to mental health
                   4
                       programs and services and failed to accommodate his mental and physical disabilities.
                   5
                              197. Instead of cutting off MR. SMITH’s access to water and engaging in water
                   6

                   7   intoxications protocols, Defendants allowed and indeed, directed and encouraged TAMARIO

                   8   SMITH to drink plenty of water.

                   9          198. There was an outright denial of services when TAMARIO SMITH was exhibiting
              10
                       obvious symptoms of medical distress. This demonstrates that Defendants were discriminating
              11
                       against TAMARIO SMITH because of his disability.
              12
                              199. Defendants were deliberately indifferent to TAMARIO SMITH’s serious medical
              13
                       condition. Defendants had actual knowledge of the substantial risk of harm to TAMARIO SMITH
              14

              15       from his serious diagnosed medical conditions of rhabdomyolysis and schizophrenia and they

              16       responded with deliberate indifference by failing to communicate or document his condition; failing
              17       to take reasonable steps to limit MR. SMITH’s water, coffee and toxic chemical intake; failing to
              18
                       place him in a medical unit where he could be observed; and failing to provide him medical care
              19
                       when TAMARIO SMITH was in medical distress.
              20
                              200. The regulations promulgated by the Department of Justice to implement Part A of Title
              21
                       II of the ADA require each government entity to conduct a self-evaluation of its programs and
              22

              23       services (or the lack thereof) related to persons with disabilities:

              24              (a) A public entity shall, within one year of the effective date of this part [that is, by January
                              26, 1993], evaluate its current services, policies, and practices, and the effects thereof, that do
              25              not or may not meet the requirements of this part and, to the extent modification of any such
              26              services, policies, and practices is required, the public entity shall proceed to make the
                              necessary modifications.
              27              (b) A public entity shall provide an opportunity to interested persons, including individuals
                              with disabilities or organizations representing individuals with disabilities, to participate in
              28              the self-evaluation process by submitting comments.
  LAW OFFICES
223 RIVER STREET
                                                                          44.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                             Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 45 of 47



                   1

                   2           201. Defendants failed to conduct any self-evaluation of procedures and training for its
                   3
                       personnel about how to handle encounters with persons who have mental illness or another
                   4
                       disability.
                   5
                               202. Plaintiffs are entitled to declaratory judgment concerning Defendants’ failure to
                   6

                   7   conduct a self-evaluation plan under the Rehabilitation Act and the Americans with Disabilities Act

                   8   and injunctive relief, requiring it to modify its programs and services to accommodate person with

                   9   disabilities.
              10
                               203. Defendants violated TAMARIO SMITH’s clearly established rights under the ADA
              11
                       with deliberate indifference.
              12
                               204. The violation of TAMARIO SMITH’s rights resulted from a municipal policy or
              13
                       custom adopted or maintained with deliberate indifference.
              14

              15               205. Plaintiff is entitled to injunctive and declarative relief.

              16                                         TWELVTH CAUSE OF ACTION
                                              (Violation of the Rehabilitation Act 29 U.S.C. §794(a))
              17                        All Plaintiffs against County of Santa Cruz, Doe Defendants 1-50
              18
                               206. Plaintiffs reallege all prior paragraphs of this complaint and incorporates the same
              19
                       herein by this reference.
              20
                               207. The Rehabilitation Act of 1973 (“Section 504”) states in pertinent part, provides that,
              21

              22       “No otherwise qualified individual with a disability in the United States shall, solely by reason of her

              23       or his disability, be excluded from the participation in, be denied the benefits of, or be subjected to

              24       discrimination under any program or activity receiving Federal financial assistance…” 29 U.S.C.
              25       §794(a).
              26
                               208. Defendant County of Santa Cruz, Does 1-50 are programs that receive federal financial
              27
                       assistance as defined in 29 U.S.C. §794(b).
              28
  LAW OFFICES
223 RIVER STREET
                                                                          45.
     SUITE D
 SANTA CRUZ, CA                             COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 46 of 47



                   1          209. TAMARIO SMITH was a “qualified individual with a disability” under the
                   2   Rehabilitation Act.
                   3
                              210. Defendants violated the rehabilitation Act by failing to make reasonable
                   4
                       accommodations to the needs of TAMARIO SMITH, a disabled person.
                   5
                              211. Defendants were deliberately indifferent to TAMARIO SMITH’s serious medical
                   6

                   7   condition.

                   8          212. Instead of providing TAMARIO SMITH with adequate medical services and fair

                   9   treatment, Defendants refused to provide him with medical and psychiatric care as his condition
              10
                       deteriorated and MR. SMITH was dying of water intoxication.
              11
                              213. Defendants had actual knowledge of the substantial risk of harm to TAMARIO
              12
                       SMITH’s from his serious, diagnosed condition and they responded with deliberate indifference by
              13
                       failing to communicate or document his condition; failing to take reasonable steps to limit
              14

              15       TAMARIOS’s water and coffee consumption and completely restrict his access and intake of toxic

              16       chemicals; failing to place him in a medical unit where he could be observed; and failing to provide
              17       him medical care when TAMARIO SMITH was in medical distress.
              18
                              214. Defendants violated the Rehabilitation Act by failing to conduct any self-evaluation of
              19
                       procedures and training for its personnel about how to handle communications with jails regarding
              20
                       patients who have mental illness or another disability, including polydipsia.
              21
                              215. As a direct and proximate result of the Defendants’ conduct as described herein,
              22

              23       TAMARIO SMITH suffered in the amount to be determined at the time of trial.

              24              216. Plaintiff is entitled to injunctive and declarative relief.
              25                                             REQUEST FOR RELIEF
              26
                              WHEREFORE, Plaintiffs respectfully request the following relief against each and every
              27
                       Defendant herein, jointly and severally.
              28
  LAW OFFICES
223 RIVER STREET
                                                                         46.
     SUITE D
 SANTA CRUZ, CA                              COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
                            Case 5:21-cv-00421-EJD Document 1 Filed 01/15/21 Page 47 of 47



                   1          1.     Declaratory relief, finding that Defendants violated Plaintiffs’ and Decedent’s rights,
                                     to serve the purpose of 42 U.S.C. §1983, 42 U.S.C. §12132, including for vindication
                   2                 of those rights as “Private Attorneys’ General,” elucidation of those rights for the
                   3                 courts, the public, and government officials, and to deter similar wrongdoing by the
                                     Defendants and other officials;
                   4

                   5          2.     Compensatory damages in an amount according to proof, which is fair, just and
                                     reasonable;
                   6

                   7          3.     Punitive damages under 42 U.S.C §1983, federal law, and California law, in an
                                     amount according to proof and which is fair, just, and reasonable against all
                   8                 Defendants except the municipal Defendants;

                   9          4.     All other damages, penalties, costs, interest, and attorneys’ fees as allowed by 42
                                     U.S.C. §§1983 and 1988; California Code of Civil Procedure §§377.20 et sq., 377.60
              10
                                     et seq., and 102.5; and as otherwise may be allowed by California and/or federal law;
              11
                              5.     For such other and further relief as the Court deems just and proper.
              12

              13                                               JURY DEMAND

              14              PLAINTIFFS hereby demands a jury trial in this action.

              15
                       Dated: January 15, 2021                     _________________________________________
              16
                                                                   Elizabeth M. Caballero
              17                                                   Jonathan Che Gettleman
                                                                   CABALLERO & GETTLEMAN, INC.
                                                                   Attorneys for Plaintiffs, FELICIA SMITH and
              18                                                   MICHAEL WARREN-SMITH, and Decedent,
                                                                   TAMARIO SMITH
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  LAW OFFICES
223 RIVER STREET
                                                                       47.
     SUITE D
 SANTA CRUZ, CA                           COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND DAMAGES
      95060
